Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 1 of 75 Page ID #:1379




                                       EXHIBIT 1
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 2 of 75 Page ID #:1380



     1
     2
                             UNITED STATES DISTRICT COURT
     3
     4                      CENTRAL DISTRICT OF CALIFORNIA

     5
     6   MICHAEL GRAVES, KEITH GREN,                  ) Case No. 2:17-cv-06983-CAS-SK
         and MICHAEL WHEALEN on behalf of             )
     7   themselves, all others similarly situated,   ) CLASS ACTION
         and the general public,                      )
     8                                                ) CLASS LITIGATION
                                   Plaintiffs,        ) SETTLEMENT AGREEMENT
     9                                                )
               vs.                                    )
    10
         UNITED INDUSTRIES                            )
    11   CORPORATION, a Delaware                      )
         Corporation,                                 )
    12                                                )
    13                             Defendant.         )
                                                      )
    14                                                )
                                                      )
    15                                                )
                                                      )
    16                                                )
    17                                                )
                                                      )
    18                                                )
                                                      )
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -1-
         Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 3 of 75 Page ID #:1381



     1           This Class Litigation Settlement Agreement (the “Settlement Agreement”) is
     2   made and entered into by and between plaintiffs Michael Graves (“Graves”), Keith
     3   Gren (“Gren”), and Michael Whealen (“Whealen”) (collectively referenced as
     4   “Plaintiffs”), individually and on behalf of the settlement class they purport to
     5   represent, counsel for Plaintiffs, Law Offices of Ronald A. Marron, APLC (“Class
     6   Counsel”), and Defendant United Industries Corporation (“UIC” or “Defendant”).
     7   Plaintiffs and Defendant are referred to hereinafter as the “Settling Parties.” This
     8   settlement is intended fully, finally, and forever to resolve, discharge, release, and
     9   settle the lawsuit captioned Michael Graves and Keith Gren, et al. v. United
    10   Industries Corporation, Case No. 2:17-cv-06983-CAS-SK (the “Litigation”), upon
    11   and subject to the terms and conditions herein.
    12
         1.      Recitals
    13
    14        1.1.     On September 21, 2017, original plaintiff Gregory Arthur (“Arthur”)
    15   filed a Class Action Complaint in the United States District Court for the Central
    16   District of California (the “Court”), captioned Gregory Arthur et al. v. United
    17   Industries Corporation, Case No. 2:17-cv-06983 (ECF No. 1).
    18        1.2.     Arthur’s Complaint alleged that the “Makes Up To __ Gallons”
    19   representation on the Product labels is deceptive and violates consumer protection
    20   laws. The Complaint sought both monetary damages and injunctive relief for the
    21   following claims: (1) Violations of the Consumers Legal Remedies Act, Cal. Civ.
    22   Code Sections 1750, et seq.; (2) Violations of the False Advertising law, Cal. Bus.
    23   & Prof. Code Sections 17500, et seq.; and (3) Violations of the Unfair Competition
    24   Law, Cal. Bus. & Prof. Code Sections 17200, et seq.
    25        1.3.     On November 27, 2017, Arthur filed a First Amended Class Action
    26   Complaint (ECF No. 16).
    27        1.4.     On January 12, 2018, UIC moved to dismiss the First Amended Class
    28   Action Complaint (ECF No. 22).
              1.5.     On January 15, 2018, Arthur filed a Motion for Class Certification and
         to Appoint Class Counsel (ECF No. 23).
                                                  -1-
          Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                 CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 4 of 75 Page ID #:1382



     1      1.6.      On March 23, 2018, the Court entered an Order granting in part and
     2   denying in part UIC’s Motion to Dismiss the First Amended Complaint (ECF No.
     3   34). The Court dismissed Arthur’s request for injunctive relief, but granted him leave
     4   to amend his Second Amended Complaint.
     5      1.7.      On April 16, 2018, Arthur filed a Second Amended Class Action
     6   Complaint (ECF No. 39), which UIC answered on April 30, 2018 (ECF No. 40).
     7      1.8.      On May 17, 2018, the Court entered an Order denying Arthur’s Motion
     8   for Class Certification without prejudice, holding that Arthur could not adequately
     9   represent the putative class (ECF No. 47).
    10      1.9.      On June 25, 2018, Arthur and UIC filed a Joint Stipulation to dismiss
    11   Arthur from the Litigation, for leave to substitute Graves and Gren as plaintiffs and
    12   putative class representatives, and for leave for Graves and Gren to file a Third
    13   Amended Complaint (ECF No. 53).
    14      1.10.     On June 26, 2018, the Court entered an Order substituting Graves and
    15   Gren as named plaintiffs and proposed class representatives, dismissing Arthur from
    16   the Litigation, and granting Graves and Gren leave to file a Third Amended
    17   Complaint (ECF No. 54).
    18      1.11.     On June 28, 2018, Graves and Gren filed a Third Amended Class
    19   Action Complaint against UIC (ECF No. 55), which UIC answered on July 19, 2018
    20   (ECF No. 59).
    21      1.12.     On July 12, 2018, the Court entered an Order staying the Litigation
    22   pursuant to a Joint Stipulation filed by Graves, Gren, and UIC seeking time to allow
    23   them to engage in settlement discussions (ECF No. 58).
    24      1.13.     On September 7, 2018, Whealen sent UIC a consumer notice and
    25   demand letter on behalf of himself and a proposed nationwide class concerning the
    26   Products.
    27      1.14.     On May 15, 2019, Class Counsel filed a Fourth Amended Complaint
    28   adding Whealen as a named Plaintiff in addition to Graves and Gren. (ECF No. 63.)



                                                 -2-
         Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 5 of 75 Page ID #:1383



     1      1.15.     The Settling Parties and their counsel have extensively investigated the
     2   facts and issues raised in the Litigation, and have sufficient information to evaluate
     3   their settlement and this Settlement Agreement.
     4      1.16.     Between July 2018 and December 2018, the Settling Parties engaged in
     5   discovery, including the depositions of Arthur and Gren, production by UIC of
     6   written discovery responses and documentary evidence, and Plaintiffs’ production
     7   of expert reports addressing their liability and damages theories.
     8      1.17.     UIC denies the allegations in the Litigation and that it has any liability
     9   to Plaintiffs or any consumer arising from the claims asserted in the Litigation.
    10   Nonetheless, to avoid the substantial burden, risk, and distraction that arises from
    11   continuation of the Litigation, and fully and finally to resolve the claims asserted or
    12   that could have been asserted against it therein, UIC has agreed to the terms of this
    13   Settlement Agreement. UIC continues to maintain the Product labels clearly and
    14   accurately convey information about the number of gallons the Products produce
    15   and are neither false nor misleading.
    16      1.18.     Counsel for Plaintiffs and Defendant engaged in arm’s-length
    17   negotiations to achieve settlement of the Litigation. After extensive confidential
    18   settlement negotiations, the Settling Parties reached an agreement that forms the
    19   basis of this Settlement Agreement. The Settling Parties did not discuss attorneys’
    20   fees, costs, or any potential incentive awards for Plaintiffs until they first agreed on
    21   the substantive terms of their settlement.
    22      1.19.     Class Counsel analyzed and evaluated the merits of UIC’s defenses, the
    23   risks of continued litigation, and the benefits this settlement would confer on
    24   Plaintiffs and the Settlement Class, as defined below. Among the risks of continued
    25   litigation considered by Class Counsel are the possibilities the Court will not certify
    26   a class and Plaintiffs will be unable to prove liability, damages, or entitlement to
    27   injunctive relief at trial on a class-wide or individual basis, as well as the fact that,
    28   even if proven, UIC could challenge the determinations on appeal.



                                                 -3-
         Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 6 of 75 Page ID #:1384



     1        1.20.    Based on their experience and knowledge of the strength of the claims
     2   and defenses in the Litigation, counsel for the Parties concluded and are satisfied
     3   that the terms and conditions of this Settlement Agreement are fair, reasonable,
     4   adequate, and in the best interest of Plaintiffs and the Settling Parties.
     5        1.21.    Nothing in this Settlement Agreement or the circumstances relating to
     6   or that give rise to this Settlement Agreement constitute or shall be deemed to
     7   constitute an admission by UIC of any of the claims asserted in the Litigation, or a
     8   waiver of UIC’s objections and defenses to the claims asserted in the Litigation,
     9   including class certification.
    10           NOW, THEREFORE, pursuant to the terms set forth herein and subject to
    11   the Court’s approval of this Settlement Agreement, the Parties hereby stipulate and
    12   agree, including on behalf of the Settlement Class, as defined below, fully and finally
    13   to settle, compromise, and resolve the claims that were or could have been asserted
    14   in the Litigation.
    15
         2.      Definitions
    16
    17           Capitalized terms in this Settlement Agreement are defined by the terms set
    18   forth in this Section. If and to the extent Definitions in this Section conflict with
    19   other terms set forth in this Settlement Agreement, the Definitions in this Section
    20   shall govern.
    21        2.1.     “Authorized Claimant” means any member of the Settlement Class who
    22   completely and timely submits a Claim Form that the Settlement Administrator has
    23   reviewed and validated.
    24        2.2.     “Claimant” means a person who submits a Claim Form consistent with
    25   the Claims process detailed in Section 6 of this Settlement Agreement.
    26        2.3.     “Claims Deadline” means one-hundred twenty (120) days after the date
    27   the Notice is disseminated to the Settlement Class by the Settlement Administrator.
    28        2.4.     “Claim Form” means online and paper forms in substantially the same
         form attached hereto as Exhibit A.


                                                 -4-
         Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 7 of 75 Page ID #:1385



     1      2.5.      “Class Counsel” means the Law Offices of Ronald A. Marron, APLC
     2   and attorneys at that firm assisting in representation of the Settlement Class.
     3      2.6.      “Class Counsel’s Fees” means an award of Plaintiffs’ attorneys’ fees,
     4   costs, and expenses in an amount up to 33.33% of the total Settlement Fund.
     5      2.7.      “Class Period” means September 21, 2013 to the date on which the
     6   Notice is disseminated to the Settlement Class pursuant to Section 6 herein.
     7      2.8.      “Effective Date” means the date on which the Final Judgment (defined
     8   below) in the Action become “Final.” As used in this Settlement Agreement, “Final”
     9   means three (3) business days after all of the following conditions have been
    10   satisfied:
    11      (1) the Final Judgment has been entered; and
    12      (2) if reconsideration and/or appellate review is not sought from the Final
    13   Judgment, the expiration of the time for filing or noticing any motion for
    14   reconsideration, appeal, petition, and/or writ; or
    15      (3) if reconsideration and/or appellate review is sought from the Final Judgment:
    16   (a) the date on which the Final Judgment is affirmed and is no longer subject to
    17   judicial review, or (b) the date on which the motion for reconsideration, appeal,
    18   petition, or writ is dismissed or denied and the Final Judgment is no longer subject
    19   to judicial review.
    20      2.9.      “Final Approval” means: (a) issuance of a Court order granting final
    21   approval of the settlement and this Settlement Agreement as binding on the Settling
    22   Parties and the Settlement Class; (b) the Court’s determination that the Settlement
    23   Agreement and Preliminary Approval Order are fair, adequate, reasonable, and
    24   binding on the Settlement Class; (c) determination that the relief provided in this
    25   Settlement Agreement should be disseminated to the Settlement Class; (d)
    26   effectuating the releases set forth in Section 10 of this Settlement Agreement; (e)
    27   entering final judgment in the Litigation; and (f) retaining continuing jurisdiction
    28   over the interpretation, implementation, and enforcement of the Settlement.



                                                 -5-
         Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 8 of 75 Page ID #:1386



     1      2.10.     “Final Approval Hearing” means the hearing to be held by the Court to
     2   adjudicate whether:
     3      (1) the terms of this Settlement Agreement are fair, reasonable, and adequate to
     4   the Settlement Class and should be approved;
     5      (2) the Notice constitutes due, adequate, and sufficient notice to all persons
     6   entitled to notice of the Litigation and meets all applicable requirements of the
     7   Federal Rules of Civil Procedure, the Class Action Fairness Act, the United States
     8   Constitution (including the Due Process Clause), rules of this Court, and any other
     9   applicable law, and constitutes notice as directed by the Court in the Preliminary
    10   Approval Order to apprise the Settlement Class of the (a) pendency of the Litigation;
    11   (b) nature and terms of the Settlement; (c) right of Settlement Class members to
    12   object to the Settlement; and (d) right of Settlement Class members to appear at the
    13   Final Approval Hearing;
    14      (3) a final judgment should be entered dismissing the Litigation with prejudice,
    15   as contemplated by this Settlement Agreement;
    16      (4) the Court should permanently bar and enjoin (a) all Settlement Class members
    17   from filing, commencing, prosecuting, intervening or participating in (as class
    18   members or otherwise), or receiving any benefit or other relief from another lawsuit,
    19   arbitration, or administrative, regulatory, or other proceeding (as well as a motion or
    20   complaint in intervention in this Litigation if the person or entity filing such motion
    21   or complaint in intervention purports to be acting as, on behalf of, for the benefit of,
    22   or derivatively for any of the above persons or entities) or order, in any jurisdiction
    23   or forum, that is based upon, arises out of, or relates to any Released Claim as to any
    24   Released Party, and (b) all persons and entities from filing, commencing, or
    25   prosecuting any other lawsuit as a class action (including seeking to amend a pending
    26   complaint to include class allegations or by seeking class certification in a pending
    27   action) or other proceeding on behalf of any Settlement Class member as to the
    28   Released Parties, if such other lawsuit is based upon, arises out of, or relates to any



                                                 -6-
         Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 9 of 75 Page ID #:1387



     1   Released Claim, including any claim that is based upon, arises out of, or relates to
     2   the Litigation or the transactions or occurrences referred to therein;
     3      (5) the Court should approve the award of Class Counsel’s Fees to Class Counsel;
     4   and
     5      (6) any other matter that the Court may deem appropriate.
     6   The Parties anticipate the Final Approval Hearing will be scheduled approximately
     7   one hundred and fifty (150) days after the Notice to the Settlement Class.
     8      2.11.     “Final Judgment” means the “Final Judgment and Order of Dismissal”
     9   to be entered by the Court, which, among other things, fully and finally approves
    10   this Settlement Agreement and dismisses UIC from the Litigation with prejudice.
    11      2.12.     “Incentive Award” means the awards that will be sought by application
    12   and, if approved by the Court, will be payable to the Plaintiffs from the Settlement
    13   Fund for their role as class representatives and the responsibility and work attendant
    14   to those roles.
    15      2.13.     “Notice” means the notice to be sent via e-mail, direct U.S. postal mail,
    16   and/or made available online, including, but not limited to, the Long-Form and
    17   Short-Form Notices attached hereto as Exhibits B and C.
    18      2.14.     “Notice Date” means the date Notice is communicated to Settlement
    19   Class members pursuant to Section 6 of this Settlement Agreement.
    20      2.15.     “Notice Plan” means the proposal for dissemination of Notice to
    21   members of the Settlement Class, attached hereto as Exhibit D.
    22      2.16.     “Objection” means the written communication that must be sent to the
    23   Settlement Administrator and postmarked on or before the Objection/Exclusion
    24   Deadline by a Settlement Class member who wishes to object to the terms of the
    25   Settlement as defined in Section 5.2 below.
    26      2.17.     “Objection/Exclusion Deadline” is the date by which an Objection or
    27   Request for Exclusion by a Settlement Class member must be postmarked, as
    28   ordered by the Court in its Preliminary Approval Order referred to in Section 4 of
         this Settlement Agreement.

                                                 -7-
         Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                                CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 10 of 75 Page ID
                                 #:1388


  1      2.18.     “Plaintiffs” means class representatives Michael Graves, Keith Gren,
  2   and Michael Whealen.
  3      2.19.     “Preliminary Approval Order” means the order to be entered by the
  4   Court, substantially in the form attached hereto as Exhibit E which preliminarily
  5   approves the Settlement, certifies the Settlement Class, sets dates for the Final
  6   Approval Hearing, Objection/Exclusion Deadline, and Notice Date, and approves
  7   the Notice Plan and Claim Form.
  8      2.20.     “Product” or “Products” means UIC’s herbicide products that are (a)
  9   sold under the “Spectracide®” tradename and (b) are sold in a “concentrate” product
 10   form (in other words, designed to be manually mixed by consumers with water prior
 11   to use on targeted vegetation).
 12      2.21.     “Released Claims” means the claims released in accordance with
 13   Section 10 of this Settlement Agreement.
 14      2.22.     “Released Parties” means Defendant United Industries Corporation,
 15   together with its parents, subsidiaries, and affiliates (including, without limitation,
 16   divisions of any aforementioned entity, any entity in which any aforementioned
 17   entity has a controlling interest, and any entity that has a controlling interest in any
 18   aforementioned entity), together with each and every past, present, and future
 19   employee, agent, representative, consultant, marketing partner, reseller, retailer,
 20   customer, distributor, sales broker, lead generator, telemarketer, independent
 21   contractor, claim service manager, insurer, reinsurer, subrogee, trust, joint venturer,
 22   director, officer, partner, principal, attorney, accountant, financial advisor, investor,
 23   investment banker, underwriter, shareholder, auditor, legal representative, successor
 24   in interest, and assign of each of the foregoing entities.
 25      2.23.     “Request for Exclusion” means the written communication that must
 26   be sent to the Settlement Administrator and postmarked on or before the
 27   Objection/Exclusion Deadline by a Settlement Class member who wishes to be
 28   excluded from the Settlement Class as defined in Section 5.1 below



                                              -8-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 11 of 75 Page ID
                                 #:1389


  1      2.24.     “Settlement” or “Settlement Agreement” means this Class Action
  2   Settlement Agreement, including all exhibits hereto.
  3      2.25.     “Settlement    Administrator”     means      Classaura   Class   Action
  4   Administration, which will provide Notice to the Settlement Class and administer
  5   the Claims process. The Parties shall select a successor Settlement Administrator in
  6   the event one becomes necessary.
  7      2.26.     “Settlement Class” is defined as follows: All persons residing in the
  8   United States who during the Class Period purchased in any state, for personal or
  9   household use and not for resale or distribution, any of the Products.
 10      The Settlement Class specifically excludes (1) any judicial officer presiding over
 11   the Litigation, (2) UIC and Released Parties, and each of their current or former
 12   officers, directors, and employees, (3) legal representatives, successors, or assigns
 13   of any such excluded person, and (4) any person who properly executes and files a
 14   timely Request for Exclusion.
 15      2.27.     “Settlement Fund” means the escrow account into which UIC will,
 16   within 30 business days following entry of the Preliminary Approval Order, deposit
 17   Two Million Five Hundred Thousand Dollars ($2,500,000.00) from which the
 18   Settlement Administrator shall pay expenses associated with administration of this
 19   Settlement, as approved by the Court, including, without limitation: payments to
 20   Settlement Class members, costs of Notice, Class Counsel’s Fees, Incentive Awards,
 21   and other legal expenses as described in Section 7.
 22      2.28.     “Settlement Payment” means the amount to be paid to an Authorized
 23   Claimant as described in Section 8.
 24      2.29.     “Settlement Website” means an internet website created and
 25   maintained by the Settlement Administrator to provide the Settlement Class with
 26   information relating to the Settlement, including relevant documents and electronic
 27   and printable forms relating thereto, including the Claim Form, which can be
 28   submitted online through an internet-based form or printed and mailed. The URL of
      the Settlement Website shall be provided in the Notice.

                                              -9-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 12 of 75 Page ID
                                 #:1390


  1   3.      Stipulation to Class Certification
  2
  3        3.1.     The Settling Parties hereby stipulate, for purposes of this Settlement

  4   only, that the requirements of Federal Rules of Civil Procedure 23(a), 23(b)(2), and

  5   23(b)(3) are satisfied and, subject to Court approval, the Settlement Class shall be

  6   certified for settlement purposes pursuant to the terms and conditions set forth in this

  7   Settlement Agreement. The Settling Parties stipulate and agree to conditional

  8   certification of the Settlement Class for purposes of this Settlement only. Should the

  9   Court not grant Final Approval of the Settlement, for whatever reason, this

 10   stipulation to class certification shall become null and void.

 11        3.2.     Neither this Settlement Agreement nor any statement, transaction, or

 12   proceeding in connection with the negotiation, execution, or implementation of this

 13   Settlement Agreement shall be construed as, or deemed evidence of, an admission

 14   or concession by UIC that a class should or could have been certified in the Litigation

 15   for any purpose other than settlement. If the Court fails to grant Final Approval of

 16   the Settlement, the Settling Parties agree and stipulate that UIC shall and does retain

 17   all of the rights, defenses, and arguments it had preceding execution of this

 18   Settlement Agreement, and nothing in this Settlement Agreement shall or can be

 19   used as evidence or argument by Plaintiffs or putative Settlement Class members

 20   concerning any aspect of the Litigation, including whether the alleged claims

 21   properly can be maintained as a class action.

 22   4.      Preliminary Approval
 23
              4.1. On or before June 3, 2019, Plaintiffs shall apply to the Court for entry of
 24
      a Preliminary Approval Order substantially in the form attached hereto as Exhibit E.
 25
      The Preliminary Approval Order shall include provisions that:
 26
                    4.1.1. Preliminarily approve this Settlement as falling within the range
 27
              of reasonableness meriting possible final approval;
 28
                    4.1.2. Direct Notice to the Settlement Class in the manner specified in
              this Settlement Agreement as set forth in Section 6 below;

                                              -10-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 13 of 75 Page ID
                                 #:1391


  1                4.1.3. Preliminarily determine that Plaintiffs are members of the
  2        Settlement Class and, for purposes of the Settlement Agreement, satisfy the
  3        requirements of Rule 23 of the Federal Rules of Civil Procedure to appoint
  4        them as class representatives of the Settlement Class;
  5                4.1.4. Conditionally certify the Settlement Class under Rules 23(b)(2)
  6        and 23(b)(3) of the Federal Rules of Civil Procedure for settlement purposes
  7        only;
  8                4.1.5. Appoint the Law Offices of Ronald A. Marron, APLC as Class
  9        Counsel pursuant to Rule 23(g);
 10                4.1.6. Schedule the Final Approval Hearing;
 11                4.1.7. Set a briefing schedule for a Motion for Final Approval of the
 12        Settlement;
 13                4.1.8. Approve designation of Classaura Class Action Administration
 14        as Settlement Administrator;
 15                4.1.9. Establish a Notice Date and direct the Settlement Administrator
 16        to cause Notice to be disseminated in the manner set forth in this Settlement
 17        Agreement within forty-five (45) days after entry of the Preliminary Approval
 18        Order;
 19                4.1.10. Determine that the Notice to be sent to the Settlement Class: (a)
 20        meets the requirements of Rule 23(c)(3) of the Federal Rules of Civil
 21        Procedure and the Due Process Clause of the United States Constitution; (b)
 22        is the best practicable notice under the circumstances; and (c) is reasonably
 23        calculated to apprise Settlement Class members of the pendency of the
 24        Litigation and their right to object and opt out of or participate in the
 25        Settlement within the timeframe provided herein;
 26                4.1.11. Require members of the Settlement Class who wish to opt out
 27        of the Settlement to submit written Requests for Exclusion timely on or before
 28        the Objection/Exclusion Deadline to the Settlement Administrator, as
           specified in Section 5 of this Settlement Agreement;

                                              -11-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 14 of 75 Page ID
                                 #:1392


  1                4.1.12. Require Settlement Class members who wish to object to the
  2         fairness, reasonableness, or adequacy of the Settlement, Class Counsel’s Fees,
  3         or Incentive Awards to submit to the Settlement Administrator and deliver to
  4         Class Counsel and UIC’s counsel by the Objection/Exclusion Deadline, a
  5         statement of his or her Objection, as well as the specific reason for such
  6         Objection, including legal support the Settlement Class member wishes to
  7         bring to the Court’s attention, and evidence the Settlement Class member
  8         wishes to introduce in support of his or her Objection;
  9                4.1.13. Provide that any Settlement Class member who does not timely
 10         submit a written Request for Exclusion or Objection will be bound by all
 11         proceedings, orders, and judgments in this Litigation; and
 12                4.1.14. Provide the Objection/Exclusion Deadline be a date that is thirty
 13         (30) days prior to the Final Approval Hearing.
 14
      5.    Requests for Exclusion and Objections to the Settlement
 15
 16         5.1.   Any Settlement Class member who does not wish to participate in the
 17   Settlement must submit a Request for Exclusion to the Settlement Administrator
 18   stating his or her intention to be “excluded” from the Settlement. The Request for
 19   Exclusion must contain the Settlement Class member’s name, current address, and
 20   telephone number. The Request for Exclusion must be either (a) personally signed
 21   by the Settlement Class member and dated, mailed, and postmarked to the Settlement
 22   Administrator on or before the Objection/Exclusion Deadline, or (b) electronically
 23   signed by the Settlement Class member and submitted to the Settlement
 24   Administrator through the Settlement Website on or before the Objection/Exclusion
 25   Deadline. Multiple, so-called “mass” or “class,” opt-outs shall not be allowed. The
 26   date of the postmark on the return mailing envelope or date of online submission
 27   through the Settlement Website shall be the exclusive means used to determine
 28   whether a Request for Exclusion has been timely submitted. Any Settlement Class
      member whose request to be excluded from the Settlement Class is approved by the


                                              -12-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 15 of 75 Page ID
                                 #:1393


  1   Court will not be bound by the Settlement and will have no right to object, appeal,
  2   or comment thereon.
  3         5.2.   Any Settlement Class member, on his or her own, or through an
  4   attorney hired at his or her own expense, may object to the terms of the Settlement,
  5   Class Counsel’s application for an award of Class Counsel’s Fees, or the Incentive
  6   Awards. Any such Objection must be in writing and include the contents described
  7   in Paragraph 5.3 below and must be filed with the Court and sent to counsel for the
  8   Settling Parties as set forth below via U.S. Mail or e-mail on or before the
  9   Objection/Exclusion Deadline or as the Court may otherwise direct. Any Objection
 10   that is not properly or timely raised is waived. All Objections to the Settlement must
 11   be sent to each of the following persons:
 12                Ronald A. Marron
 13                LAW OFFICES OF RONALD A. MARRON
                   651 Arroyo Drive
 14                San Diego, CA 92103
                   Email: ron@consumersadvocates.com
 15
                   Ronie M. Schmelz
 16                TUCKER ELLIS LLP
                   515 South Flower Street, 42nd Floor
 17                Los Angeles, CA 90071
 18                Email: ronie.schmelz@tuckerellis.com
            5.3.   To be effective, Objections must be in writing and accompanied by
 19
      documents or other evidence, as well as any factual or legal argument the objecting
 20
      Settlement Class member intends to rely upon in making his or her Objection. All
 21
      Objections must include (a) a reference, in its first sentence, to the Litigation, Graves
 22
      et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK; (b) the
 23
      objector’s full, legal name, residential address, telephone number, and email address
 24
      (and the objector’s lawyer’s name, business address, telephone number, and email
 25
      address if objecting through counsel); (c) a statement describing the objector’s
 26
      membership in the Settlement Class, including a verification under oath as to the
 27
      date, name of the Products purchased, and the location and name of the retailer from
 28
      whom the objector purchased the Products, and /or a receipt reflecting such
      purchases, and all other information required by the Claim Form; (d) a written
                                              -13-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 16 of 75 Page ID
                                 #:1394


  1   statement of all grounds for the Objection, accompanied by any legal support for
  2   such objection; (e) copies of any papers, briefs, or other documents upon which the
  3   Objection is based; (f) a list of all persons who will be called to testify in support of
  4   the Objection; (g) a statement of whether the objector intends to appear at the Final
  5   Approval Hearing (note: if the objector intends to appear at the Final Approval
  6   Hearing through counsel, the Objection must also state the identity of all attorneys
  7   representing the objector who will appear at the Final Approval Hearing); (h)
  8         a list of the exhibits that the objector may offer during the Final Approval
  9   Hearing, along with copies of such exhibits; and (i) the objector’s signature. In
 10   addition, Settlement Class Members, if applicable, must include with their Objection
 11   (a) the identity of all counsel who represent the objector, including former or current
 12   counsel who may be entitled to compensation for any reason related to the objection;
 13   and (b) a detailed list of any other objections submitted by the Settlement Class
 14   Member, or his/her counsel, to any class actions submitted in any court, whether
 15   state or federal, in the United States in the previous five (5) years.
 16         5.4.   Any Settlement Class member who fails to file and serve a written
 17   Objection timely, setting forth all of the information required by this Section shall
 18   be precluded from objecting to the Settlement and foreclosed from seeking any
 19   review of the Settlement or the terms of the Settlement Agreement by any means,
 20   including, but not limited to, through an appeal.
 21         5.5.   Either Party may request the Court, within its discretion, to exercise its
 22   right to deem any Objection frivolous and award appropriate costs and fees to the
 23   Party or Parties opposing such Objection(s).
 24         5.6.   Any Settlement Class member who fails to timely submit a Request for
 25   Exclusion or Objection as provided in this Settlement Agreement shall be bound by
 26   all subsequent proceedings, orders, and Final Judgment in the Litigation, even if he
 27   or she has pending, or subsequently initiates, any litigation, arbitration, or other
 28   proceeding against UIC or Released Parties relating to the Released Claims.

      6.    Notice and Claims Process

                                              -14-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 17 of 75 Page ID
                                 #:1395


  1         6.1.   The Notice shall:
  2                6.1.1. Inform the Settlement Class that if they do not timely exclude
  3         themselves from the Settlement Class or object to the Settlement they may
  4         be eligible to receive the relief provided by the proposed Settlement
  5         Agreement;
  6                6.1.2. Contain a short, plain statement of the background of the
  7         Litigation and the proposed Settlement;
  8                6.1.3. Describe the proposed relief outlined in this Settlement
  9         Agreement;
 10                6.1.4. Explain the impact the proposed Settlement will have on any
 11         existing or future litigation, arbitration, or other proceeding;
 12                6.1.5. State that any relief to Settlement Class members is contingent
 13         upon the Court’s granting Final Approval of the Settlement; and
 14                6.1.6. Disclose Class Counsel will seek an award of Class Counsel’s
 15         Fees from the Settlement Fund.
 16
           6.2.    Notice to State and Federal Officials. In compliance with the Attorney
 17
      General notification provision of the Class Action Fairness Act of 2005 (“CAFA”),
 18
      28 U.S.C. Section 1715, within ten (10) days after the Motion for Preliminary
 19
      Approval is filed, the Settlement Administrator shall cause notice of this proposed
 20
      Settlement to be served on the Attorney General of the United States and the
 21
      Attorneys General of each State or territory. The Settlement Administrator shall file
 22
      with the Court a certification stating the date(s) upon which such CAFA notices were
 23
      sent. The Settlement Administrator will provide counsel for the Parties to assist with
 24
      any substantive responses received in response to any CAFA notice served.
 25
           6.3.    Notice to the Settlement Class members. Within forty-five (45) days
 26
      after entry of the Preliminary Approval Order, or on the date established by the Court
 27
      in the Preliminary Approval Order, the Settlement Administrator shall effect notice
 28
      as set forth below:


                                              -15-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 18 of 75 Page ID
                                 #:1396


  1              6.3.1. Print Publication Notice. On or before the Notice Deadline, the
  2        Settlement Administrator will cause the Notice, in the form approved by the
  3        Court, to be published based on the Notice Plan, which is attached hereto as
  4        Exhibit D
  5              6.3.2. Settlement Website. On or before the Notice Deadline, the
  6        Settlement Administrator shall establish the Settlement Website, from which
  7        Settlement Class members may download or print the Notice, a complete copy
  8        of this Settlement Agreement and the Preliminary Approval Order, and submit
  9        a Claim Form. The Settlement Website shall include the deadlines for filing
 10        Claims, Requests for Exclusion from the Settlement Class, Objections, the
 11        date of the Final Approval Hearing, and other information pertaining to the
 12        Settlement, a voice-recorded Interactive Voice Response (“IVR”) with
 13        Frequently Asked Questions (“FAQs”), and an interactive function that
 14        permits Settlement Class members to download a Claim Form online or file a
 15        Claim Form via the Settlement Website or by mail and post-marked by the
 16        Claims Deadline. The Settlement Administrator shall establish the Settlement
 17        Website using a website name to be mutually agreed upon by the Settling
 18        Parties. The Website shall be operative no later than the Notice Date and shall
 19        be accessible for a period of not fewer than sixty (60) days following the
 20        Effective Date. Following the expiration of sixty (60) days after the Effective
 21        Date, the Settlement Administrator shall transfer the rights to the Settlement
 22        Website domain to UIC.
 23              6.3.3. Toll-Free IVR. On or before the Notice Deadline, the Settlement
 24        Administrator shall establish a Toll-Free IVR phone number with script
 25        recordings of information about this Settlement, including information about
 26        the Claim Form, utilizing the relevant portions of the language contained in
 27        the Notice and Claim Form. The Toll-Free number shall remain open and
 28        accessible through the Claim Deadline. The Settlement Administrator shall
           make reasonable provision for Class Counsel to be promptly advised of

                                              -16-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 19 of 75 Page ID
                                 #:1397


  1         recorded messages left on the Toll-Free number by potential Settlement Class
  2         members concerning the Litigation or the Settlement so that Class Counsel
  3         may timely and accurately respond to such inquiries; provided, however, the
  4         Settlement Administrator shall review the recorded messages before
  5         providing them to Class Counsel and if one or more of the messages requests
  6         a blank Claim Form or other similar administrative assistance only, then the
  7         Settlement Administrator shall handle such administrative request(s), but the
  8         Settlement Administrator shall provide all other messages to Class Counsel
  9         for any further response to the Settlement Class member.
 10         6.4.   Responsibilities    of   Settlement   Administrator.     The   Settlement
 11   Administrator will help implement the terms of this Settlement Agreement and the
 12   Preliminary Approval Order. The Settlement Administrator shall be responsible for
 13   administrative tasks, including, without limitation, (a) arranging, as set forth in this
 14   Section and in the Preliminary Approval Order, for distribution of Class Notice and
 15   Claim Forms (in forms approved by the Court) to Settlement Class members, (b)
 16   answering inquiries from Settlement Class members or forwarding such inquiries to
 17   Class Counsel or its designee, (c) receiving and maintaining on behalf of the Court
 18   and the Parties any Settlement Class member correspondence regarding Requests for
 19   Exclusion from the Settlement or Objections to the Settlement, (d) posting on the
 20   Settlement Website Class Notice, Claim Forms, and other related documents, (e)
 21   receiving and processing Claims and distributing Settlement Payments, (f)
 22   answering inquiries and providing information reasonably requested by UIC, and (g)
 23   otherwise assisting with implementation and administration of the Settlement.
 24         6.5.   General Claims Administration and Review of Claims. The Settlement
 25   Administrator shall be responsible for reviewing and administering all Claims to
 26   determine their validity. The Settlement Administrator shall reject any Claim that
 27   does not comply in any material respect with the instructions on the Claim Form or
 28   the terms of the Settlement, or is submitted after the Claims Deadline.
            6.6.   Claims Process. The Settlement Administrator shall retain copies of all

                                              -17-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 20 of 75 Page ID
                                 #:1398


  1   Claims submitted and all documentation of Claims approved or denied and all
  2   Settlement Payments made. The Settlement Administrator agrees to be subject to the
  3   direction and authority of the Court with respect to the administration of the
  4   Settlement and the payment of Settlement Funds to Authorized Claimants pursuant
  5   to the terms of this Settlement Agreement. Upon determining a Claim submitted
  6   pursuant to this Settlement Agreement is valid and the amount of Settlement
  7   Payment, the Settlement Administrator shall notify counsel for the Parties of that
  8   determination. UIC shall have thirty (30) days following this notice to challenge the
  9   Claim. UIC shall be permitted to submit to the Settlement Administrator, with a copy
 10   to Class Counsel, any information demonstrating that the submitted Claim is not
 11   valid. The Settlement Administrator may then contact the Claimant who submitted
 12   the Claim to request any further information. The Settlement Administrator shall
 13   then make a final determination that is not challengeable by any Party.
 14         6.7.   Claim Forms may be completed and submitted by U.S. mail or online
 15   at the Settlement Website. Claim Forms may also be requested by calling the Toll-
 16   Free number provided by the Class Action Settlement Administrator or by writing
 17   to the Settlement Administrator.
 18         6.8.   To be eligible for a Settlement Payment, a Claimant must timely submit
 19   a signed and completed Claim Form containing his or her name, mailing address,
 20   and email address. Claim Forms must be postmarked or submitted online no later
 21   than one hundred twenty (120) days after the date of Class Notice.
 22         6.9.   The contract with the Settlement Administrator shall obligate the
 23   Settlement Administrator: (a) to describe accurately and neutrally, and shall train
 24   and instruct its employees and agents to describe accurately and objectively, the
 25   provisions of the Settlement in communications with Settlement Class members; and
 26   (b) to provide prompt, accurate, and objective responses to inquiries from Class
 27   Counsel, UIC, or UIC’s Counsel.
 28         6.10. All disputes relating to the Settlement Administrator’s ability and need
      to perform its duties shall be referred to the Court, if necessary, which will have

                                              -18-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 21 of 75 Page ID
                                 #:1399


  1   continuing jurisdiction over the terms and conditions of the Settlement until all
  2   payments and obligations contemplated by the Settlement have been fully carried
  3   out.
  4          6.11. Declaration of Compliance. Within five (5) calendar days after the
  5   Claims Deadline, the Settlement Administrator shall provide the Settling Parties
  6   with a declaration attesting to completion of the notice process set forth in this
  7   Section.
  8
      7.     Settlement Consideration
  9
 10          7.1.   Class Benefits. Class Counsel and Plaintiffs believe the Settlement
 11   confers substantial benefits upon the Settlement Class, as identified below,
 12   particularly as weighed against the risks associated with the inherent uncertain
 13   nature of a litigated outcome; the complex nature of the Litigation in which Class
 14   Counsel have reviewed internal and confidential documents; the difficulty and
 15   complexity of calculating actual economic harm, if any, allegedly attributable to
 16   purportedly false representations relating to the Products; and the length and expense
 17   of continued proceedings through additional fact depositions, expert depositions,
 18   third-party document productions and depositions, summary judgment briefing,
 19   trial, and appeals. Based on their evaluation of such factors, Class Counsel and
 20   Plaintiffs have determined the Settlement, based on the terms set forth herein, is in
 21   the best interests of the Settlement Class.
 22          7.2    The Settlement includes cash payments or monetary relief and non-
 23   monetary relief as set forth below.
 24                 7.2.1. For Authorized Claimants, UIC will provide $6.25 in cash from
 25          the Settlement Fund for each Claim submitted by a household, with a limit of
 26          four (4) claims per household (total payable per household in no event to
 27          exceed $25, unless distribution is increased pro rata subject to paragraph 7.2.3
 28          below). The monetary relief described in this paragraph is to be paid from the
             Settlement Fund, subject to Paragraph 7.2.3 below.


                                              -19-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 22 of 75 Page ID
                                 #:1400


  1                7.2.2. The actual amount paid to individual Authorized Claimants will
  2         depend upon the number of accepted Claims. Adequate and customary
  3         procedures and standards will be used by the Settlement Administrator to
  4         prevent the payment of fraudulent claims and to ensure that only legitimate
  5         Claims are paid.
  6                7.2.3. If the total amount of accepted Claims exceeds the amount in the
  7         Settlement Fund, then each Claim award shall be proportionately reduced. In
  8         the event there is any remaining cash amount in the Settlement Fund after
  9         payment of Notice and Settlement Administrator expenses, an award of Class
 10         Counsel’s Fees, any necessary taxes, tax expenses, Incentive Awards, and the
 11         total amount of all Authorized Claims, the Settlement Administrator shall
 12         divide any remaining monetary amounts equally among the Authorized
 13         Claimants and shall pay each such Authorized Claimant his or her pro rata
 14         share of the remaining monetary amount. If after all accepted Claims (plus
 15         other authorized fees, costs and expenses) are paid and money remains in the
 16         Settlement Fund after pro rata distribution to Authorized Claimants, any
 17         remaining settlement funds thereafter will be awarded cy pres to the National
 18         Advertising Division of the Better Business Bureau or another organization
 19         the Parties may agree to and that the Court accepts as the cy pres recipient.
 20         7.3.   UIC agrees to the following injunctive relief: If, with respect to any
 21   Product manufactured by UIC after June 1, 2020, UIC elects to state on its Product
 22   label that such Product "Makes Up to __ Gallons" of end-use herbicide, Defendant
 23   shall include on such labeling, mixing directions that are acceptable to EPA-
 24   equivalent agencies of the State(s) in which the Product is registered for sale (such
 25   acceptability being deemed by virtue of such agency(ies) registration of such
 26   Product). The ultimate timing and content of any label changes shall be at the sole
 27   discretion of UIC. Nothing in this Settlement Agreement shall require UIC, or any
 28   third parties (including, without limitation, UIC’s resellers, retailers, customers,
      distributors, or sales brokers) to remove from point of sale any Product manufactured

                                              -20-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 23 of 75 Page ID
                                 #:1401


  1   prior to June 1, 2020. Nothing in this Settlement Agreement shall require UIC to
  2   make claims on any Product label with respect to the number of gallons of end-use
  3   herbicide that such Product will yield.
  4         7.4.   UIC shall cause to be deposited Two Million Five Hundred Thousand
  5   Dollars ($2,500,000.00) into the Settlement Fund no later than thirty (30) business
  6   days following entry of the Preliminary Approval Order.
  7         7.5.   The Settlement Fund shall be maintained by the Settlement
  8   Administrator, which will act as the escrow agent for and place the Settlement Fund
  9   in an interest-bearing account, subject to approval by the Court.
 10         7.6.   The Settlement Fund shall be used to pay in full and in the following
 11   order: (a) any necessary taxes and tax expenses; (b) all costs associated with the
 12   Settlement Administrator, including costs of providing Notice to Settlement Class
 13   members, processing Claims, and all costs relating to providing necessary notices in
 14   accordance with the Class Action Fairness Act of 2005, 28 U.S.C. Sections 1715 et
 15   seq.; (c) any award of Class Counsel’s Fees made by the Court to Class Counsel
 16   under Section 8 of this Settlement Agreement; (d) any Incentive Award made by the
 17   Court to the Plaintiffs under Section 8 of this Settlement Agreement; and (e)
 18   payments to Authorized Claimants and any others as allowed by this Settlement
 19   Agreement and approved by the Court. The Settlement Fund represents the limit and
 20   extent of UIC’s monetary obligations under this Settlement Agreement.
 21         7.7.   The Settlement Administrator shall send correspondence to any
 22   applicable Claimant explaining rejection of his or her Claim Form no later than
 23   fifteen (15) days after the Claims Deadline. If any Claimant whose Claim Form has
 24   been rejected, in whole or in part, desires to contest such rejection, the Claimant
 25   must within ten (10) business days from receipt of the rejection, transmit to the
 26   Settlement Administrator by e-mail or U.S. mail a notice and statement of reasons
 27   indicating the Claimant’s grounds for contesting the rejection, along with any
 28   supporting documentation, and requesting further review by the Settlement
      Administrator in consultation with Class Counsel and Defense Counsel of the denial

                                              -21-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 24 of 75 Page ID
                                 #:1402


  1   of the claim. If Class Counsel and Defense Counsel cannot agree on a resolution of
  2   the Claimant’s notice contesting the rejection, the disputed claim shall be presented
  3   to the Court or a referee appointed by the Court for summary and non-appealable
  4   resolution.
  5          7.8.     The Settlement Administrator will send payment directly to the
  6   Authorized Claimant within thirty (30) calendar days after the Effective Date. The
  7   Settlement Administrator will process direct credit or payment via physical check,
  8   PayPal, Venmo, Amazon, or electronic Automated Clearing House (“ACH”)
  9   transactions.
 10
      8.     Award of Fees and Expenses to Class Counsel and Incentive Awards to
 11          Plaintiffs
 12
             8.1.     An award of Class Counsel’s Fees shall be made from the Settlement
 13
      Fund to Class Counsel. Class Counsel may make an application for an award of
 14
      Class Counsel’s Fees in the Litigation not to exceed 33.33% of the Settlement Fund.
 15
      Subject to the terms and conditions of this Stipulation and any order of the Court,
 16
      the Class Counsel’s Fees shall be paid out of the Settlement Fund within thirty (30)
 17
      days after the date of the Final Approval Order.
 18
             8.2.     Class Counsel shall have the sole and absolute discretion to allocate and
 19
      distribute Class Counsel’s Fees among Plaintiffs’ Counsel and any other attorney for
 20
      Plaintiffs.
 21
             8.3.     Class Counsel may ask the Court for Incentive Awards from the
 22
      Settlement Fund to each of the Plaintiffs as follows: Five Thousand Dollars
 23
      ($5,000.00) to Plaintiff Keith Gren, Three Thousand Dollars ($3,000) to Plaintiff
 24
      Michael Graves, and Three Thousand Dollars ($3,000.00) to Plaintiff Michael
 25
      Whealen. Any Incentive Awards approved by the Court shall be paid from the
 26
      Settlement Fund within ten (10) days after the Effective Date.
 27
 28   9.     Conditions of Settlement, Effect of Disapproval, Cancellation, or
             Termination


                                              -22-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 25 of 75 Page ID
                                 #:1403


  1         9.1.   In the event this Settlement Agreement is not approved by the Court or
  2   the Settlement set forth herein is terminated or fails to become effective in
  3   accordance with its terms, the Settling Parties shall be restored to their respective
  4   pre-settlement positions in the Litigation, including with regard to any agreements
  5   concerning tolling and similar agreements, and this entire Settlement Agreement
  6   shall become null and void. The entire amount deposited into the Settlement Fund
  7   (to the extent it was deposited) shall be promptly returned to UIC.
  8         9.2.   The Parties and their counsel agree to cooperate fully with one another
  9   and to use their best efforts to effectuate the Settlement, including, without
 10   limitation, in seeking Preliminary Approval and Final Approval of the Settlement,
 11   carrying out the terms of this Settlement Agreement, and promptly agreeing upon
 12   and executing all such other documentation as may be reasonably required to obtain
 13   final approval by the Court of the Settlement. The Parties shall cooperate in good
 14   faith and undertake all reasonable actions and steps in order to accomplish the events
 15   described in this Settlement Agreement.
 16
      10.   Releases
 17
 18         10.1. As of the Effective Date, and except as to such rights or claims created
 19   by the Settlement Agreement, each Settlement Class member, and each of their heirs,
 20   spouses, guardians, executors, administrators, representatives, agents, attorneys,
 21   insurers, partners, successors, predecessors-in-interest, and assigns, shall be deemed
 22   to have, and by operation of the Final Judgment shall have fully, finally, and forever
 23   released, relinquished, and discharged all claims asserted or which could have been
 24   asserted in the Litigation involving allegations of misleading statements or
 25   misrepresentations concerning the Products (collectively, “Claims”) against the
 26   Released Parties.
 27         10.2. In connection with the Released Claims, each Settlement Class member
 28   who did not submit a Request for Exclusion shall be deemed to have forever waived
      any and all provisions, rights, and benefits conferred by Section 1542 of the


                                              -23-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 26 of 75 Page ID
                                 #:1404


  1   California Civil Code and any statute, rule, and legal doctrine similar, comparable,
  2   or equivalent to California Civil Code Section 1542, which provides as follows:
  3          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
  4          WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
  5          EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
  6          THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
  7          HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
  8          WITH THE DEBTOR.
  9          The Plaintiffs for themselves and the Settlement Class members understand
 10   and acknowledge the significance of these waivers of Section 1542 of the California
 11   Civil Code and any similar, comparable or equivalent statute, rule or doctrine. In
 12   connection with the release and waivers herein, the Class Representatives and the
 13   Settlement Class members acknowledge they are aware they may hereafter discover
 14   facts in addition to, or different from, those facts that they now know or believe to
 15   be true with respect to the subject matter of the Settlement, but it is their intention to
 16   release fully, finally and forever all Released Claims with respect to the Released
 17   Parties, and in furtherance of such intention, the releases of the Released Claims will
 18   remain in effect notwithstanding discovery or existence of any such additional or
 19   different facts.
 20          10.3. The Final Judgment shall further provide for and effect the release of
 21   all actions, causes of action, claims, administrative claims, demands, debts,
 22   damages, costs, attorneys’ fees, obligations, judgments, expenses, compensation, or
 23   liabilities, in law or in equity, whether now known or unknown, contingent or
 24   absolute, that either Party now has against the other Party, or that UIC may have
 25   against Settlement Class members or Class Counsel by reason of any act, omission,
 26   harm, matter, cause or event whatsoever arising out of the initiation, prosecution, or
 27   settlement of the Litigation or the claims and defenses asserted in the Litigation.
 28          10.4. Notwithstanding the above, the Court shall retain continuing
      jurisdiction over the Parties and the Settlement Agreement with respect to the future

                                              -24-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 27 of 75 Page ID
                                 #:1405


  1   performance of the terms of the Settlement Agreement, and to assure that all
  2   payments and other actions required of any of the Parties by the Settlement are
  3   properly made or taken. All Parties hereto submit to the jurisdiction of the Court for
  4   purposes of implementing and enforcing the terms embodied in this Settlement
  5   Agreement.
  6
      11.   Miscellaneous Proceedings
  7
  8         11.1. Pending entry of the Preliminary Approval Order and the entry of the
  9   Final Judgment, the Settling Parties agree to stay all proceedings in this Litigation,
 10   except those incident to the Settlement itself.
 11         11.2. The Settling Parties agree to use their best efforts to prevent, stay, or
 12   seek dismissal of, or to oppose entry of any interim or final relief in favor of, any
 13   claim by any member of the Settlement Class in any litigation that would be barred
 14   by the releases contemplated by this Settlement Agreement, and any other litigation
 15   against any of the Parties challenging the Settlement, or that otherwise involves,
 16   directly or indirectly, a Released Claim.
 17         11.3. The Settling Parties and their undersigned counsel agree to undertake
 18   their best efforts and mutually cooperate to promptly effectuate this Settlement
 19   Agreement and the terms of the Settlement set forth herein, including taking all steps
 20   and efforts contemplated by this Settlement Agreement and any other steps and
 21   efforts which may become necessary by order of the Court or otherwise.
 22         11.4. The undersigned represent that they are fully authorized to execute and
 23   enter into the terms and conditions of this Settlement Agreement.
 24         11.5. This Settlement Agreement contains the entire agreement among the
 25   Settling Parties and supersedes any prior agreements or understandings between
 26   them. All terms of this Settlement Agreement are contractual and not mere recitals
 27   and shall be construed as if drafted by all Parties. The presumption found in
 28   California Civil Code Section 1654 (and equivalent, comparable, or analogous
      provisions of the laws of the United States of America or any State or territory
      thereof, or of the common law or civil law) that uncertainties in a contract are
                                               -25-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                              CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 28 of 75 Page ID
                                 #:1406


  1   interpreted against the party causing an uncertainty to exist is hereby waived by all
  2   Parties.
  3         11.6. The terms of this Settlement Agreement are and shall be binding upon
  4   each of the Parties, their agents, attorneys, employees, successors and assigns, and
  5   upon all other persons claiming any interest in the subject matter through any of the
  6   Parties, including any Settlement Class member.
  7         11.7. Whenever this Settlement Agreement requires or contemplates that one
  8   Party shall or may give notice to the other, notice shall be provided by email, or next
  9   day (excluding Sunday) express delivery service as follows:
 10         If to Plaintiffs, then to:
 11         Ronald A. Marron
 12         LAW OFFICES OF RONALD A. MARRON
            651 Arroyo Drive
 13         San Diego, CA 92103
            Email: ron@consumersadvocates.com
 14
            If to Defendant, then to:
 15
            Ronie M. Schmelz
 16         TUCKER ELLIS LLP
            515 South Flower Street, 42nd Floor
 17         Los Angeles, CA 90071
            Email: ronie.schmelz@tuckerellis.com
 18
            11.8. The time periods and dates described in this Settlement Agreement with
 19
      respect to the giving of notices and hearings are subject to approval and change by
 20
      the Court or by the written agreement of Class Counsel and UIC’s Counsel, without
 21
      notice to Settlement Class members. The Parties reserve the right, by agreement and
 22
      subject to the Court’s approval, to grant any reasonable extension of time that might
 23
      be needed to carry out any of the provisions of this Settlement Agreement.
 24
            11.9. All time periods set forth herein shall be computed in calendar days
 25
      unless otherwise expressly provided. In computing any period of time prescribed or
 26
      allowed by this Settlement Agreement or by order of the Court, the day of the act,
 27
      event, or default from which the designated period of time begins to run shall not be
 28
      included. The last day of the period so computed shall be included, unless it is a
      Saturday, Sunday, or legal holiday or, when the act to be done is the filing of a paper

                                              -26-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 29 of 75 Page ID
                                 #:1407


  1   in Court, a day in which weather or other conditions have made the Office of the
  2   Clerk or the Court inaccessible, in which event the period shall run until the end of
  3   the next day. As used in this subsection, “legal holiday” includes New Year’s Day,
  4   Martin Luther King, Jr.’s Birthday, Washington’s Birthday, Memorial Day,
  5   Independence Day, Labor Day, Columbus Day, Veterans’ Day, Thanksgiving Day,
  6   Christmas Day, and any other day appointed as a holiday by the President or the
  7   Congress of the United States.
  8         11.10. The Parties, their successors and assigns, and their attorneys undertake
  9   to implement the terms of this Settlement Agreement in good faith and to use good
 10   faith in resolving any disputes that may arise in the implementation of the terms of
 11   this Settlement Agreement.
 12         11.11. This Settlement Agreement may be amended or modified only by a
 13   written instrument signed by Class Counsel and UIC’s Counsel. Amendments and
 14   modifications may be made without additional notice to the Settlement Class
 15   members unless such notice is required by the Court.
 16         11.12. Neither this Settlement Agreement nor any act performed or document
 17   executed pursuant to or in furtherance of this Settlement Agreement: (a) is or may
 18   be deemed to be or may be used as an admission or evidence of the validity of any
 19   Released Claim, or of any wrongdoing or liability of UIC, or of the propriety of
 20   Class Counsel maintaining the Litigation as a class action; or (b) is or may be deemed
 21   to be or may be used as an admission or evidence of any fault or omission of UIC in
 22   any civil, criminal, or administrative proceeding in any court, administrative agency,
 23   or other tribunal, except that UIC may file this Settlement Agreement or the Final
 24   Judgment in any action that may be brought against any Released Party in order to
 25   support a defense or counterclaim based on principles of res judicata, collateral
 26   estoppel, release, good faith settlement, judgment bar, or reduction, or any other
 27   theory of claim preclusion, issue preclusion, or similar defense or counterclaim.
 28         11.13. The Court shall retain jurisdiction with respect to the implementation
      and enforcement of the terms of this Settlement Agreement, and all Parties hereto

                                              -27-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 30 of 75 Page ID
                                 #:1408


  1   submit to the jurisdiction of the Court for purposes of implementing and enforcing
  2   the settlement embodied in this Settlement Agreement.
  3         11.14. Notwithstanding the dates of execution by the undersigned, this
  4   Settlement Agreement shall be deemed to have been executed and go into force on
  5   June 3, 2019, so long as all entities below have affixed their signature.
  6         11.15. This Settlement Agreement may be executed in counterparts, each of
  7   which shall constitute an original.
  8         IN WITNESS THEREOF, the Settling Parties hereto have caused this
  9   Settlement Agreement to be executed by their duly authorized representatives.
 10
 11   UNDERSTOOD AND AGREED:
 12
 13
 14
 15   Dated:______________                    By: ________________________________
 16   Representative of United Industries Corporation
 17
 18
 19   Dated:______________                    LAW OFFICES OF RONALD A.
 20                                           MARRON
 21
                                              By: ________________________________
 22
                                                    Ronald A. Marron
 23                                                 651 Arroyo Drive
                                                    San Diego, California 92103
 24                                                 Telephone: (619) 696-9006
                                                    Facsimile: (619) 564-6665
 25                                                 Email: ron@consumersadvocates.com
 26                                                 Counsel for Plaintiffs and the Class
 27
 28



                                              -28-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 31 of 75 Page ID
                                 #:1409
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 32 of 75 Page ID
                                 #:1410


  1                                    EXHIBITS
  2   Exhibit A:       Claim Form
  3   Exhibit B:       Long Form Notice
  4   Exhibit C:       Short Form Notice
  5   Exhibit D:       Notice Plan
  6   Exhibit E:       [Proposed] Preliminary Approval Order
  7   4219851.1

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                              -29-
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS- SK
                                             CLASS LITIGATION SETTLEMENT AGREEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 33 of 75 Page ID
                                 #:1411




                                   EXHIBIT A
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 34 of 75 Page ID
                                 #:1412
                                                                                            Exhibit A
                  Graves, et al. v. United Industries Corporation
             United States District Court, Central District of California
                             2:17-cv-06983-CAS- SK

                           CLASS ACTION SETTLEMENT
                                  CLAIM FORM
                                   CLAIM FORM INSTRUCTIONS

To be eligible to receive a payment from the Settlement Fund in the above-captioned action, you must
file a Claim Form as described below.

                        REQUIREMENTS FOR FILING A CLAIM FORM

1. Please review the Notice of Class Action Settlement (the “Notice”). A copy of the Notice is available
   at www.MakesUpToSettlement.com.

2. Accurately complete all required portions of this Claim Form.

3. Sign the Claim Form.

4. By signing and submitting this Claim Form, you certify that you are a resident of the United States
   who, on or after September 21, 2013 until [the date notice is disseminated] (the "Class Period"),
   purchased in any state, for personal or household use and not for resale or distribution, any herbicide
   product that is sold under the “Spectracide®” tradename and is sold in a “Concentrate” product form
   (in other words, designed to be manually mixed by consumers with water prior to use on targeted
   vegetation). You further certify that you have not filed a timely Request for Exclusion from the
   Settlement Class and that you are not excluded from the class by virtue of being (1) a judicial officer
   presiding over the action, (2) a current or former officer, director, or employee of United Industries
   Corporation or any of its subsidiaries, parent companies, successors, or predecessors, including
   Spectrum Brands, or (3) a legal representative, successor, or assign of any such excluded person.

5. To receive a cash payment, you must complete and submit a completed form online at
   www.MakesUpToSettlement.com or mail the completed and signed Claim Form by U.S. Mail,
   postmarked no later than _____________2019 to:

                              Spectracide Class Action Settlement
                              c/o Classaura Class Action Administration
                              1718 Peachtree St #1080, Atlanta, Georgia

6. Your failure to complete and submit the Claim Form online or postmarked mail by ________, 2019
   will preclude you from receiving any payment in this Settlement.

Your Name: ________________________________________________________________

Your Mailing Address (with zip code):
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 35 of 75 Page ID
                                 #:1413
                                                                                         Exhibit A
                 Graves, et al. v. United Industries Corporation
            United States District Court, Central District of California
                            2:17-cv-06983-CAS- SK

                          CLASS ACTION SETTLEMENT
                                 CLAIM FORM
__________________________________________________________________________

__________________________________________________________________________

Your Phone Number: ___________________________________________________________

Your Email Address:____________________________________________________________

Are you a United States resident who purchased, on or after September 21, 2013 until [the date notice
is disseminated], any Spectracide® Concentrate product in any state, for personal or household use and
not for resale or distribution?

                         ______ YES                           ____NO

How many of the Spectracide® Concentrate Products did you purchase during the Class Period?

                     ___ 1          ____ 2         ___ 3          ___ 4 or more

Copy of Your Receipt. If you have receipt(s) for your purchases, please enclose a copy of all receipts
with this form.

Date(s) of Purchase. If you do not have a copy of your receipt, then for each Spectracide® Concentrate
product you claim you purchased, give the approximate date of the purchase:

Date(s): __________________________________

         __________________________________

         __________________________________

         __________________________________
         Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 36 of 75 Page ID
                                          #:1414
                                                                                                     Exhibit A
                           Graves, et al. v. United Industries Corporation
                      United States District Court, Central District of California
                                      2:17-cv-06983-CAS- SK

                                     CLASS ACTION SETTLEMENT
                                            CLAIM FORM
         Location(s) of Purchase. For each Product you purchased, identify the address of the store where the
         purchase was made. (Example: Home Depot, 225 Main Street, Cedar Rapids, Iowa).

         __________________________________________________________________________

         __________________________________________________________________________

         __________________________________________________________________________

         __________________________________________________________________________

         Claim Your Settlement Award1.

         I hereby certify under penalty of perjury under the laws of the United States that the foregoing is true and
         correct.


         Signature: __________________________________                Date: ________________




1
    The settlement awards are described in detail in Section 7.2 of the Settlement Agreement.
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 37 of 75 Page ID
                                 #:1415




                                   EXHIBIT B
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 38 of 75 Page ID
                                 #:1416
                                                                    Exhibit B


      NOTICE OF PROPOSED CLASS LITIGATION SETTLEMENT
      Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
              United States District Court for the Central District of California

       THIS NOTICE CONCERNS YOUR LEGAL RIGHTS. PLEASE READ IT
                            CAREFULLY.
 A federal court authorized this Notice. It is not a solicitation from a lawyer. YOU ARE NOT
                                         BEING SUED.
    ______________________________________________________________________

 IF YOU ARE A UNITED STATES RESIDENT WHO on or after September 21, 2013
 until [the date notice is disseminated] (the "Class Period"), purchased in any state, for
 personal or household use and not for resale or distribution, any herbicide product sold
 under the “Spectracide®” tradename and in a “concentrate” product form (in other words,
 designed to be manually mixed by consumers with water prior to use on targeted vegetation)
 (the “Product”), YOU MAY BE ENTITLED TO A CASH PAYMENT.


This Settlement resolves a lawsuit against United Industries Corporation (“UIC”) alleging
that UIC labeled its Spectracide® Concentrate herbicide Products as making more solution
than the Products were capable of making when mixed for certain weed control purposes.

UIC denies the allegations and any wrongdoing. Nonetheless, it has agreed to settle to
avoid the cost and uncertainty of litigation. The parties have reached a settlement that
would provide monetary recovery as detailed below in exchange for a waiver and release
of your claims. By participating in the Settlement, you waive and release any claims
against UIC concerning the marketing and labeling of the Products.




                                           1
        Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 39 of 75 Page ID
                                 #:1417
                                                                    Exhibit B


          YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 SUBMIT A CLAIM         The only way to get a monetary payment. Postmark or submit
 FORM BY [DATE]         your Claim Form online.


 EXCLUDE YOURSELF       If you ask to be excluded, you will not be bound by what the
 FROM THE               Court does in this case and will keep any right you might have
 SETTLEMENT CLASS       to sue UIC separately about the legal claims in this lawsuit. If
 BY [DATE]              there is a recovery in this case, including under the proposed
                        Settlement, you will not share in that recovery.


 OBJECT OR         You may file a written Objection no later than [date] and/or
 COMMENT BY [DATE] appear at the Final Approval Hearing to tell the Court why
                   you believe the proposed Settlement is unfair, unreasonable,
                   or inadequate. If you ask to be excluded from the Class (i.e.,
                   “opt out”), you may not file an Objection.


 DO NOTHING             If you do nothing, you will receive no portion of the
                        Settlement Fund and, if the Settlement is approved, you will
                        also give up your right to sue UIC on your own regarding any
                        claims that are part of the Settlement.


   •   These rights and options, and the deadlines to exercise them, are further
       explained in this Notice.
   •   The Court is in charge of this Litigation and still has to decide whether to
       approve the Settlement. The settlement benefits will be made available if the
       Court approves the Settlement and after any appeals are resolved.
   •   The terms of the Settlement may be subject to change and persons that
       remain in the Settlement Class will be bound by those changes.
   •   If you have any questions, then please read on and visit www.
       MakesUpToSettlement.com.




                                           2
        Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 40 of 75 Page ID
                                 #:1418
                                                                    Exhibit B


                               WHAT THIS NOTICE CONTAINS
BASIC INFORMATION………………………………………………………………………PAGE 4
       1. Why did I receive this Notice?
       2. What is this lawsuit About?
       3. What is a Class Action and Who is Involved?
       4. Why is there a Proposed Settlement?

WHO IS COVERED BY THE PROPOSED SETTLEMENT....…………………………………....PAGE 5
      5. How Do I Know If I Am Part of the Proposed Settlement?

THE PROPOSED SETTLEMENT BENEFITS………………….……………………………….PAGE 5
      6. What Does the Proposed Settlement Provide?

HOW TO GET A PAYMENT - SUBMITTING A CLAIM FORM………………………..............PAGE 7
     7. How Can I Obtain a Portion of the Settlement Fund?
     8. How Can I Obtain a Claim Form?

YOUR RIGHTS AND CHOICES - EXCLUDING YOURSELF FROM THE SETTLEMENT……...PAGE 8
     9. How Do I Exclude Myself from the Settlement?
     10. If I Don’t Exclude Myself, Can I Sue UIC Later?
     11. If I Exclude Myself, Can I Get a Payment from the Settlement Fund?

YOUR RIGHTS AND CHOICES - OBJECTING TO THE PROPOSED SETTLEMENT...…………PAGE 9
     12. How Do I Tell the Court that I Object to the Proposed Settlement?
     13. What’s the Difference Between Objecting and Excluding?

YOUR RIGHTS AND CHOICES - APPEARING IN THIS LAWSUIT…………….......................PAGE 10
     14. Can I Appear and Speak in this lawsuit About the Proposed Settlement?
     15. How Can I Appear in this lawsuit?

IF YOU DO NOTHING…………………………………………………………………….. PAGE 11
      16. What Happens If I Do Nothing at All?

THE LAWYERS REPRESENTING YOU……………………………………………………..PAGE 11
      17. Do I have a Lawyer in this Case?
      18. How Will the Lawyers Be Paid?

THE COURT’S FINAL APPROVAL HEARING……………………………............................PAGE 12
     19. When and Where Will the Court Decide Whether to Approve the Settlement?
     20. Do I Have to Come to the Hearing?

FINAL SETTLEMENT APPROVAL………………………………………….........................PAGE 12
      21. What is the Effect of Final Settlement Approval?

GETTING MORE INFORMATION…………………………………………………………..PAGE 13
      22. Are there More Details About the Settlement?

                                           3
        Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 41 of 75 Page ID
                                 #:1419
                                                                    Exhibit B



                                     BASIC INFORMATION
     1. Why did I receive this Notice?

If you are a United States resident who purchased the Products during the Class Period in any state,
for personal or household use and not for resale or distribution, then you have a right to know
about a proposed settlement in this class action lawsuit and your options.

You also may have received this Notice because you requested more information after reading the
Summary Notice about the Settlement.

The Court ordered that you be given this Notice because you have a right to know about a proposed
settlement of this class action lawsuit and your options in relation to that lawsuit before the Court
decides whether to give its final approval to the settlement. If the Court approves the settlement,
and after objections and appeals are resolved, an administrator approved by the Court will oversee
the distribution of the Settlement Fund.

This Notice explains the lawsuit, the Settlement, your legal rights, what benefits are available, who
is eligible for them, and how to get them.

     2. What is this lawsuit About?

The Plaintiffs who filed the lawsuit allege that UIC labeled the Products as making more solution
than the Products were capable of when mixed for certain weed control purposes.

UIC denies the allegations in the lawsuit, and the Court has not made any ruling on the
merits of the lawsuit. To avoid the expense of further litigation, the parties have reached a
settlement that is further described in this Notice.

     3. What Is a Class Action and Who Is Involved?

In a class action lawsuit, one or more people, called Class Representatives (in this case Michael
Graves, Keith Gren, and Michael Whealen) represent the interests of similarly situated people who
may have the same claims in common, but have not filed a lawsuit. All of these people are
collectively referred to as a class. The people who file the lawsuit are called Plaintiffs. The
company or persons they sue is called the Defendant. One court resolves the issues for everyone
in the class – except for those people who choose to exclude themselves from the class.




                                            4
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 42 of 75 Page ID
                                 #:1420
                                                                    Exhibit B


     4. Why Is There a Proposed Settlement?

The Court has not decided in favor of either side. UIC denies all allegations in the lawsuit. UIC is
settling simply to avoid the expense, inconvenience, and inherent risk of litigation, as well as the
related disruption to its business. The Class Representatives and their attorneys assert that the
proposed Settlement is in the best interests of the Class because it provides an appropriate recovery
now while avoiding the risk, expense, and delay of pursuing a lawsuit through trial and any
appeals. There would be no guarantee of success for either side if the lawsuit were pursued through
trial and any appeals.

                    WHO IS COVERED BY THE PROPOSED SETTLEMENT

To see if you are entitled to file a Claim for part of the Settlement Fund, you first have to
determine if you are a member of the Settlement Class.

     5. How Do I Know If I Am Part of the Proposed Settlement?

You are a part of the Settlement Class if you are a United States resident who purchased the
Products during the Class Period. The Products may have been purchased in any state, but they
must have been purchased for personal or household use and not for resale or distribution.

You are not a part of the Settlement Class if you are (1) any judicial officer presiding over the
lawsuit; (2) UIC, its subsidiaries, parent companies, successors, predecessors, and any entity in
which UIC or its parent company has a controlling interest, and each of their current or former
officers, directors, and employees; (3) legal representatives, successors, or assigns of any excluded
person; and (4) any person who properly executes and files a timely request for exclusion.

If you are still not sure whether you are included in the Settlement Class, you can go to www.
MakesUpToSettlement.com, or you can call 1-888-978-8269, and ask for free help.

                          THE PROPOSED SETTLEMENT BENEFITS

     6. What Does the Proposed Settlement Provide?

Settlement Fund

The proposed settlement will provide for $2,500,000.00 to be paid into a Settlement Fund.

The Settlement Fund shall be applied to pay the following amounts in full and in the order listed:
(1) any necessary taxes and tax expenses; (2) all costs associated with the Settlement
Administration, including costs of providing notice to members of the Settlement Class and
processing Claims and all costs relating to providing the necessary notices in accordance with the
Class Action Fairness Act of 2005, 28 U.S.C. Section 1715; (3) any Fee and Expense Award made
by the Court to Class Counsel; (4) any Incentive Award made by the Court to the Class
Representatives; and (5) payments to Authorized Claimants and any others if approved by the


                                            5
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 43 of 75 Page ID
                                 #:1421
                                                                    Exhibit B


Court. The Settlement Fund represents the limit and extent of UIC’s monetary obligations under
the Settlement Agreement.

Payments to Settlement Class Members who Submit a Valid Claim Form

Settlement Class members who submit a timely and valid Claim will receive $6.25 from the
Settlement Fund for each valid Claim submitted by a household, with a limit of four (4)
claims per household (total payable per household in no event to exceed $25, unless
distribution is increased as described below).

If the total amount of Claims made by Authorized Claimants exceeds the amount of money in the
Settlement Fund, then each Authorized Claimant’s award shall be proportionately reduced. In the
event there is any remaining amount in the Settlement Fund after payment of all authorized fees,
costs, and expenses, as well as the tallied amount of all Authorized Claims, the Settlement
Administrator shall divide the remaining amount equally by the number of Authorized Claimants
and shall pay each such Authorized Claimant his or her proportionate share of the remaining
amount. If after all valid Claims (plus other authorized fees, costs, and expenses) are paid and
money remains in the Settlement Fund after pro rata distribution to Authorized Claimants, any
remaining Settlement Funds thereafter will be awarded cy pres to the National Advertising
Division or another organization that the Parties and the Court accept as the cy pres recipient.

Non-Monetary Relief

For Products manufactured after June 1, 2020, the Product labels will only state that the Product
“Makes Up To ___ Gallons” if they also include mixing directions which are acceptable to EPA-
equivalent agencies of the states in which the Product is registered.

Incentive Awards to the Class Representatives

Subject to Court approval, Class Counsel is seeking Incentive Awards from the Settlement Fund
to each of the Class Representatives as follows: $5,000.00 to Plaintiff Keith Gren, $3,000.00 to
Plaintiff Michael Graves, and $3,000.00 to Plaintiff Michael Whealen.




                                            6
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 44 of 75 Page ID
                                 #:1422
                                                                    Exhibit B


                 HOW TO GET A PAYMENT- SUBMITTING A CLAIM FORM

        7. How Can I Obtain a Portion of The Settlement?

Settlement Class members who wish to receive a portion of the Settlement Fund must fully
complete and submit a Claim Form, along with any supporting documentation, by
[____________], 2019.

You can obtain a Claim Form on the Internet at www.MakesUpToSettlement.com

Read the instructions carefully, fully complete the form, and submit it online at
www.MakesUpToSettlement.com on or before [____________], 2019.

Alternatively, you may submit your Claim Form by mailing it to the following address:
          Spectracide Class Litigation Settlement
          c/o Classaura Class Action Administration
          [P.O. Box Address]

Claim Forms must be postmarked no later than [____________], 2019.

Settlement Class Members who have complied with the instructions, requirements, and
deadline for submitting a Claim, and whose Claims have been reviewed and validated by the
Settlement Administrator, will be paid from the Settlement Fund within thirty (30) days of the
Effective Date of the Settlement.

   TO BE VALID, ALL CLAIM FORMS MUST BE POSTMARKED OR SUBMITTED
                    ONLINE BY NO LATER THAN [DATE].

        8. How Can I Obtain a Claim Form?

You can obtain a Claim Form in one of three ways:

   i.     Online: You can download the Claim Form at www.MakesUpToSettlement.com. You can
          also submit a Claim Form online through the same website.

 ii.      By Phone: Call toll-free, 1-888-978-8269 to arrange for a Claim Form to be sent to you by
          either U.S. mail or e-mail.

 iii.     By U.S. Mail: You may write to Spectracide® Class Litigation Settlement, c/o Classaura
          Class Action Administration, [P.O. Box Address]. Be sure to include your name and
          mailing address.




                                              7
           Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 45 of 75 Page ID
                                 #:1423
                                                                    Exhibit B


   YOUR RIGHTS AND CHOICES - EXCLUDING YOURSELF FROM THE PROPOSED
                              SETTLEMENT

If you do not want to receive any of the benefits from the Settlement, and you want to preserve the
right to sue UIC about the subject matter of this lawsuit, then you must take affirmative steps to
opt out of the Settlement.

     9. How Do I Exclude Myself From the Settlement?

To exclude yourself from the Settlement Class, you must either: (1) send a written request for
exclusion that must be received no later than [__________], 2019, to: Spectracide Class Litigation
Settlement, c/o Classaura Class Action Administration, [P.O. Box Address], or (2) submit a
Request for Exclusion online through the Settlement Website no later than [__________,] 2019.

Your Request for Exclusion must contain: (1) the name of the lawsuit, “Graves et al. v. United
Industries Corporation, Case Number: 2:17-cv-06983-CAS-SK”; (2) your full name, current
address, and telephone number; (3) a clear statement of intention to exclude yourself such as “I
wish to be excluded from the Settlement Class”; and (4) your signature. You may also get an
Exclusion Request Form at www.MakesUpToSettlement.com. You cannot exclude yourself by
telephone or by e-mail.

Your Request for Exclusion must be on behalf of yourself. You may not include multiple persons
on a single Request for Exclusion.

If you ask to be excluded, you will not get any payment from the Settlement Fund, and you cannot
object to the Settlement. You will not be legally bound by anything that happens in the Settlement
or this lawsuit. You may be able to sue (or continue to sue) UIC in the future.

     10. If I Don’t Exclude Myself, Can I Sue UIC Later?

If you do not properly and timely submit a Request for Exclusion, you waive your right to opt out,
you will be deemed to be a member of the Settlement Class, you give up the right to sue UIC for
the claims the Settlement resolves, and you will be bound by the terms of the Settlement
Agreement. If you have a pending lawsuit against UIC, other than this lawsuit, speak to your
lawyer in that lawsuit immediately. You must exclude yourself from this Settlement Class to
continue your own lawsuit. Remember, any Request for Exclusion must be signed, mailed, and
postmarked or submitted online by no later than [____________, ___] 2019.

     11. If I Exclude Myself, Can I Get a Payment from the Settlement Fund?

No. If you exclude yourself, you are not eligible for any payment from the Settlement Fund.

   YOUR RIGHTS AND CHOICES - OBJECTING TO THE PROPOSED SETTLEMENT

You can tell the Court that you object to the Settlement or any particular part of it.

                                            8
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 46 of 75 Page ID
                                 #:1424
                                                                    Exhibit B



       12. How Do I Tell the Court That I Object to the Proposed Settlement?

If you are a member of the Settlement Class, you may object to the Settlement. In doing so, you
must give reasons why you think the Court should not approve it, and the Court will consider your
views.

To object, you must send a letter that contains the following:

 (i)     a reference, in its first sentence, to this lawsuit, Graves et al. v. United Industries
         Corporation, Case No. 2:17-cv-06983-CAS-SK;

 (ii)    Your full, legal name, residential address, telephone number, and email address (and your
         lawyer’s name, business address, telephone number and email address if you are objecting
         through counsel);

 (iii) a statement describing your membership in the Settlement Class, including a verification
       under oath as to the date, name of the Products purchased, and the location and name of
       the retailer from whom you purchased the Products, and/or a receipt reflecting such
       purchases, and all other information required by the Claim Form;

 (iv) a written statement of all grounds for the Objection, accompanied by any legal support for
      such Objection;

 (v)     copies of any papers, briefs, or other documents upon which the Objection is based;

 (vi) a list of all persons who will be called to testify in support of the Objection;

 (vii) a statement of whether you intend to appear at the Final Approval Hearing, and if you are
       objecting through counsel, you must also state the identity of all attorneys who will appear
       at the Final Approval Hearing on your behalf;

 (viii) a list of the exhibits you will offer during the Final Approval Hearing, along with copies
        of such exhibits; and

 (ix) your signature.

In addition, if applicable, you must include with your Objection (i) the identity of all counsel who
represent you, including former or current counsel who may be entitled to compensation for any
reason related to the Objection; (ii) a detailed list of any other objections you or your counsel have
submitted to any other class actions submitted in any court, whether state or federal, in the United
States, in the previous five (5) years.

If you choose to object through a lawyer, you must pay for the lawyer yourself.



                                              9
           Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 47 of 75 Page ID
                                 #:1425
                                                                    Exhibit B


Your Objection must be signed and mailed to the Court, along with any supporting documents, so
that it is received no later than [__________], 2019 by the Court at:

                                          Clerk of Court
                                       U.S. District Court
                                   Central District of California
                                       350 W. First Street
                                     Los Angeles, CA 90012

A copy of your Objection must also be signed and mailed, along with any supporting documents
to the Settlement Administrator and each of the following two addresses, so that is received by
each of them no later than [__________], 2019:


 Counsel for Plaintiffs and the Settlement         Counsel for United Industries Corporation
 Class                                             Ronie M. Schmelz
 Ronald A. Marron                                  TUCKER ELLIS LLP
 LAW OFFICES OF RONALD A.                          515 South Flower Street, 42nd Floor
 MARRON                                            Los Angeles, CA 90071
 651 Arroyo Drive                                  Email: ronie.schmelz@tuckerellis.com
 San Diego, CA 92103
 Email: ron@consumersadvocates.com

     13. What’s the Difference Between Objecting and Excluding?

Objecting is explaining to the Court why you do not believe it should approve the Settlement. You
can object only if you stay in the Settlement Class.

Excluding yourself from the Settlement is telling the Court that you do not want to be part of the
Settlement Class. If you exclude yourself, you will not be eligible to file an Objection or to appear
at the Final Approval Hearing.

             YOUR RIGHTS AND CHOICES - APPEARING IN THIS LAWSUIT

     14. Can I Appear or Speak in the lawsuit About the Proposed Settlement?

As long as you do not exclude yourself, you can (but do not have to) participate and speak for
yourself in the lawsuit about the proposed Settlement. This is called making an appearance. You
can also have your own lawyer appear in court and speak for you, but you must pay for the lawyer
yourself.

     15. How Can I Appear in this lawsuit?

If you want yourself or your own lawyer (instead of Class Counsel) to participate or speak for you
in this lawsuit, you must file a “Notice of Appearance” with the Court. The Notice of Appearance


                                            10
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 48 of 75 Page ID
                                 #:1426
                                                                    Exhibit B


must contain the title of this lawsuit, a statement that you wish to appear at the Final Approval
Hearing, and the signature of you or your lawyer.

Your Notice of Appearance can also state that you or your lawyer would like to speak at the
Court’s Final Approval Hearing on the proposed Settlement. If you submit an Objection (see
Question 12 above) and would like to speak about the Objection at the Court’s Final Approval
Hearing, both your Notice of Appearance and your Objection should include that information.

Your Notice of Appearance must be signed, mailed, and postmarked by [__________], 2019, to
the Court at:

                                         Clerk of Court
                                      U.S. District Court
                                  Central District of California
                                      350 W. First Street
                                    Los Angeles, CA 90012

Copies of your Notice of Appearance must also be mailed to each of the individuals at the same
two addresses appearing in Question 12.

                                    IF YOU DO NOTHING

     16. What Happens If I Do Nothing At All?

If you do nothing, you will get no payment from the Settlement Fund. But unless you timely
excluded yourself, you also will not be able to start a new lawsuit, continue with a lawsuit, or be
part of any other lawsuit against UIC about the subject matter of this lawsuit ever again.

                           THE LAWYERS REPRESENTING YOU

     17. Do I Have a Lawyer in this Case?

The Court has appointed the Law Offices of Ronald A. Marron, APLC as legal counsel for the
Settlement Class. This law firm is called Class Counsel. You will not be charged for these lawyers.

     18. How Will The Lawyers Be Paid?

Class Counsel has not yet received any payment for prosecuting this lawsuit, nor have they been
reimbursed for any out-of-pocket expenses they have incurred. When they ask the Court to approve
the Settlement, Class Counsel will also make a motion to the Court to approve and award attorneys’
fees and a reimbursement of expenses to Class Counsel, in a total amount of up to 33.33% of the
$2,500,000.00 Settlement Fund. No matter what the Court decides with regard to the requested
attorneys’ fees, members of the Settlement Class will never have to pay anything toward the fees
or expenses of Class Counsel. Class Counsel will seek final approval of the Settlement on behalf
of all members of the Settlement Class. You may hire your own lawyer to represent you in this
lawsuit if you wish, but it will be at your own expense.

                                            11
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 49 of 75 Page ID
                                 #:1427
                                                                    Exhibit B



                        THE COURT’S FINAL APPROVAL HEARING
The Court will hold a hearing to decide whether to approve the Settlement. Unless you have
excluded yourself from the Class, you may have the right to attend or speak at the hearing, but do
not have to do so.

     19. When and Where Will the Court Decide Whether to Approve the Settlement?

The Court overseeing this case will hold a Final Approval Hearing at the Federal Courthouse
located at the U.S. District Court for the Central District of California, 350 W. First Street, Los
Angeles, CA 90012 on [__________], 2019 to decide whether the Settlement is fair, reasonable,
and adequate, as well as to determine the amount of attorneys' fees and costs and incentive fees to
award. If there are objections, the Court will consider them at the Final Approval Hearing. After
the Final Approval Hearing, the Court will decide whether to approve the Settlement and whether
to grant Class Counsel’s request for attorneys’ fees and expenses. We do not know how long it
will take the Court to make these decisions.

     20. Do I Have to Come to the Hearing?

You are not required to attend the hearing, but you are welcome to attend at your own expense. If
you send an Objection, you do not have to appear in Court to present it. As long as you mailed
your written Objection on time, the Court will consider it. You may also pay your own lawyer to
attend, but it is not necessary.

                              FINAL SETTLEMENT APPROVAL

     21. What Is The Effect of Final Settlement Approval?

If the Court grants final approval of the Settlement, all members of the Settlement Class will
generally release, forever discharge, and covenant not to sue the Released Parties (as defined in
the Settlement Agreement), including UIC, from any and all claims asserted or which could have
been asserted in this lawsuit. The release also includes a release of unknown claims pursuant to
Civil Code Section 1542 and similar statutes from other states.

If the Court does not approve the Settlement, this lawsuit will proceed as if no settlement had been
attempted.

If the Settlement is not approved and litigation resumes, there is no guarantee of payment to the
Settlement Class.

                              GETTING MORE INFORMATION

     22. Are There More Details About the Settlement?



                                            12
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 50 of 75 Page ID
                                 #:1428
                                                                    Exhibit B


This Notice is only intended to provide a summary of the proposed Settlement. You may obtain
the complete text of the Settlement Agreement at www.MakesUpToSettlement.com; by writing to
the Settlement Administrator (at the address listed above); or, from the court file, which is available
for your inspection during regular business hours at the Office of the Clerk of the United States
District Court for the Central District of California, U.S. District Court for the Central District of
California, 350 W. First Street, Los Angeles, CA 90012, under the Civil Action Number 2:17-cv-
06983-CAS-SK.

By visiting the website located at www.MakesUpToSettlement.com, you will find the Plaintiffs’
operative Fourth Amended Complaint, a Claim Form, and a Request for Exclusion Form.

You      may     also    contact    the     Settlement   Administrator by      email    at:
Contact@MakesUpToSettlement.com, or by writing to Spectracide® Class Litigation Settlement,
c/o Classaura Class Action Administration, [P.O. Box Address].

 PLEASE DO NOT CALL OR DIRECT ANY INQUIRIES TO THE COURT.

    This Notice is given with the approval and at the direction of the Court.




                                            13
         Questions? Call 1-888-978-8269 or visit www. MakesUpToSettlement.com
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 51 of 75 Page ID
                                 #:1429




                                   EXHIBIT C
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 52 of 75 Page ID
                                 #:1430
                                                                    Exhibit C


        NOTICE OF PROPOSED CLASS LITIGATION SETTLEMENT
        Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
                United States District Court for the Central District of California

     THE MATTERS DISCUSSED HEREIN MAY AFFECT SUBSTANTIAL LEGAL
                     RIGHTS THAT YOU MAY HAVE.
                               READ THIS NOTICE CAREFULLY.
            A federal court authorized this Notice. This is not a solicitation from a lawyer.
       YOU ARE NOT BEING SUED. THIS IS NOT A LAWSUIT AGAINST YOU.
     ______________________________________________________________________

 IF YOU ARE A UNITED STATES RESIDENT WHO on or after September 21, 2013
 until [the date notice is disseminated] (the "Class Period"), purchased in any state, for
 personal or household use and not for resale or distribution, any herbicide product sold
 under the “Spectracide®” tradename in a “concentrate” product form (in other words,
 designed to be manually mixed by consumers with water prior to use on targeted vegetation)
 (the “Product”), YOU MAY BE ENTITLED TO A CASH PAYMENT.


This Notice is to inform you of a proposed class action settlement that could affect your legal rights.


                                                        been purchased for personal or household use
A proposed settlement has been reached in a             and not for resale or distribution.
class action lawsuit pending in the United
States District Court for the Central District          You cannot be a member of the Settlement
of California against United Industries                 Class if you are (1) any judicial officer
Corporation (“UIC”) alleging that UIC                   presiding over the action; (2) UIC or its
labeled its Spectracide® Concentrate                    subsidiaries, parent companies, successors,
herbicide Products as making more solution              predecessors, and any entity in which UIC or
than the Products were capable of making                its parent has a controlling interest, and each
when mixed for certain weed control                     of their current or former officers, directors,
purposes. UIC denies the allegations and any            and employees; (3) legal representatives,
wrongdoing. To avoid the expense and                    successors, or assigns of any excluded
distraction of litigation, the parties have             person; and (4) any person who properly files
reached a settlement that will provide                  a timely request for exclusion.
monetary recovery as detailed below.

Am I a Member of the Settlement Class?                  What Benefits Could I Receive?
You are a member of the Settlement Class if             The proposed class action settlement will
you are a resident of the United States who             provide for $2,500,000.00 to pay class
purchased the Products during the Class                 member claims, notice, administration,
Period.    The Products may have been                   plaintiffs’ incentive awards, and legal
purchased in any state, but they must have              expenses and attorneys’ fees.
                                               1
            Questions? Call 1-888-978-8269 or visit www.MakesUpToSettlement.com
4219849.1
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 53 of 75 Page ID
                                 #:1431
                                                                    Exhibit C

                                                     (2) by calling the Settlement Administrator at
Claimants who submit a timely and valid              1-888-978-8269; or
claim will receive $6.25 in cash from the            (3) by mailing a written request for a Claim
Settlement Fund for each valid claim                 Form including your name and mailing
submitted by a household, with a limit of            address by regular mail to: Spectracide®
four (4) claims per household (total                 Class Litigation Settlement, c/o Classaura
payable per household cannot exceed $25,             Class Action Administration, [P.O. Box
except as described below).                          Address].

If the total amount of eligible claims exceeds       If you fail to timely submit a Claim Form and
the Settlement Fund, then each claimant’s            do not timely exclude yourself from the
award will be proportionately reduced. If            settlement, then you will be bound by the
there is any remaining cash amount in the            settlement but will not receive any payment.
Settlement Fund after payment of all claims,
costs, and fees, the settlement administrator           2. You can object to the Settlement.
will divide it equally among the authorized
claimants and will pay each authorized               If you believe the settlement is
claimant his or her proportionate share of the       unsatisfactory, you may file a written
remaining cash amount.                               objection with the Clerk of the Court for
                                                     the United States District Court for the
For Products manufactured after June 1,              Central District of California Division and
2020, the Product labels will only state that        send copies to the following Counsel
the Product “Makes Up To ___ Gallons” if it          representing the Settlement Class and UIC:
also includes mixing directions which are
acceptable to EPA-equivalent agencies of the         Counsel for Plaintiffs and the Settlement
states in which the Product is registered for        Class
sale.
                                                     Ronald A. Marron
What Are My Rights?                                  LAW OFFICES OF RONALD                       A.
You have a choice of whether to stay in the          MARRON
Settlement Class or not, and you must decide         651 Arroyo Drive
this now. If you stay in the Settlement Class,       San Diego, CA 92103
you will be legally bound by all orders and          Email: ron@consumersadvocates.com
judgments of the Court, and you will not be
able to sue, or continue to sue, UIC as part of      Counsel for UIC
any other lawsuit involving the same claims
that are in this lawsuit. This is true even if you   Ronie M. Schmelz
do not submit a Claim Form.                          TUCKER ELLIS LLP
                                                     515 South Flower Street, 42nd Floor
    1. You can accept the Settlement.                Los Angeles, CA 90071
If you wish to receive a payment from the            Email: ronie.schmelz@tuckerellis.com
Settlement Fund, you MUST submit a Claim
Form no later than [DATE]. You can obtain            If you choose to object to the settlement, then
and/or submit a Claim Form:                          your written objection must be received by
(1) on the           Internet          at            ______________, 2019.
www.MakesUpToSettlement.com;

                                               2
            Questions? Call 1-888-978-8269 or visit www.MakesUpToSettlement.com
4219849.1
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 54 of 75 Page ID
                                 #:1432
                                                                    Exhibit C


    3. You can “opt out” of the Settlement.       If you have questions or would like a more
If you do not object to the settlement but        detailed notice or other documents about the
simply do not want to participate, you must       lawsuit     and      your     rights,    visit
exclude yourself from the Settlement Class        www.MakesUpToSettlement.com. You may
by completing and mailing a Request for           also contact the settlement administrator by
Exclusion that includes the name of this          emailing
lawsuit, your full name, current address,         Contact@MakesUpToSettlement.com or by
telephone number, a clear statement of your       writing to: Spectracide® Class Litigation
intent to exclude yourself such as “I wish to     Settlement, c/o Classaura Class Action
be excluded from the Settlement Class,” and       Administration, [P.O. Box Address], or by
your signature. You must deliver the Request      calling 1-888-978-8269. Please do not
for Exclusion to the settlement administrator     contact the Court or Clerk for information.
at Spectracide® Class Litigation Settlement,
c/o Classaura Class Action Administration,        By order of the United States District
[P.O. Box Address]. The request must be           Court for the Central District of
postmarked or submitted online no later than      California.
[Date]. If you request exclusion from or “opt
out” of the Settlement Class, you will not
receive any payment from the Settlement
Fund, and will be responsible for any
attorneys’ fees and costs you incur if you
choose to pursue your own lawsuit.

The Final Approval Hearing
On [_____________], 2019, at [____] a.m.,
the Court will hold a hearing in the United
States District Court for the Central District
of California to determine: (1) whether the
proposed settlement is fair, reasonable and
adequate and should receive final approval;
and (2) whether the Class Counsel’s
application for an award of attorneys’ fees
and expenses should be granted. Objections
to the proposed settlement by members of the
Settlement Class will be considered by the
Court at such hearing, but only if such
objections are timely filed in writing with the
Court and sent to Plaintiffs’ and UIC’s
counsel by no later than ___________, 2019.

If you support the proposed settlement, you
do not need to appear at the hearing or take
any other action to indicate your approval.

How Can I Get More Information?


                                               3
            Questions? Call 1-888-978-8269 or visit www.MakesUpToSettlement.com
4219849.1
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 55 of 75 Page ID
                                 #:1433




                                   EXHIBIT D
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 56 of 75 Page ID
                                      #:1434

 1 LAW OFFICES OF RONALD A.
 2 MARRON, APLC
   RONALD A. MARRON (SBN 175650)
 3 ron@consumersadvocates.com
 4 MICHAEL T. HOUCHIN (SBN 305541)
   mike@consumersadvocates.com
 5 651 Arroyo Drive
 6 San Diego, CA 92103
   Telephone: (619) 696-9006
 7 Facsimile: (619) 564-6665
 8 Attorneys for Plaintiffs and the Proposed Classes
 9
10                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
   MICHAEL GRAVES, KEITH GREN,               Case No.: 2:17-cv-06983-CAS-SK
12 and MICHAEL WHEALEN, on behalf
13 of themselves, all others similarly       CLASS ACTION
   situated, and the general public,
14
          Plaintiffs,                        DECLARATION OF
15                                           GAJAN RETNASABA
   v.
16
17 UNITED INDUSTRIES
   CORPORATION,
18 a Delaware Corporation,
19
             Defendant.
20
21
22
23
24
25
26
27
28
29                 Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                              DECLARATION OF GAJAN RETNASABA
30   4240889.1
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 57 of 75 Page ID
                                      #:1435

 1 I, Gajan Retnasaba, declare:
 2           1.   I am a Partner at Classaura LLC, a class action administration firm. I have
 3 been the project lead on cases including Mason v. Heel, In re Qunol Liquid Labeling
 4 Litigation, and In re Quaker Oats Labeling Litigation. I founded the popular class action
 5 advocacy website ClassActionRebates.com. My prior experience includes being a
 6 litigation associate at Jones Day and a senior associate at McKinsey & Company. I hold
 7 a J.D. from Harvard Law School and a Bachelor of Engineering from the University of
 8 New South Wales. I am over the age of 18 and am not a party to this action.
 9           2.   I have been asked by counsel for the Plaintiffs in this action to prepare a plan
10 for distributing Notice to the Settlement Class, as described by Section 6 of the Settlement
11 Agreement.
12           CLASS CERTIFICATION NOTICE
13           3.   Because a record of all purchasers of Spectracide® Concentrate products
14 does not exist, I recommend that notice be targeted to adult residents of the United States
15 who are likely purchasers of this category of products.
16           4.   Spectracide® Concentrate, a product used in lawn care, is most likely to be
17 purchased by occupants of single family homes where the occupant has responsibility for
18 yard upkeep. Further, given that the case involves concentrates and not-premixed
19 products, it is likely that purchasers have significantly sized yards exceeding the smaller
20 yard typically found in townhomes and mobile homes. The 2013-2017 United States
21 Census report on Selected Housing Characteristics reports that of a total of 135,400,000
22 total housing units, 83,500,000 fit in the category of detached single family homes.
23           5.   Lawn care is disproportionately handled by men. According to the United
24 States Bureau of Labor Statistics 2015 Time Use Survey men spend 150% more time on
25 yardwork than women. And according to a 2008 Gallop poll, 3.5 times more men than
26 women were reported as being responsible for yard work.
27
28                                               1
29                 Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                              DECLARATION OF GAJAN RETNASABA
30   4240889.1
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 58 of 75 Page ID
                                      #:1436

 1           6.    InfoScout is a service that captures data on shopping patterns.       Their
 2 sampling panels capture data for approximately 1-in-500 shopping trips made in the
 3 United States and provide rich demographic data.             Spectracide® Concentrate is
 4 disproportionately purchased by people over 45. People who are under 24, between 25
 5 and 34, and between 35 and 44, are 36%, 23%, and 19% respectively less likely to
 6 purchase Spectracide® Concentrate. Spectracide® Concentrate purchases are also lower
 7 among Hispanics who are 19% less likely to purchase Spectracide® Concentrate.
 8           FACEBOOK PUBLICATION OF THE NOTICE
 9           7.    Facebook is the media outlet where people spend the most time, with
10 approximately 230 million adult registered users in the United States who use the site at
11 least once per month.
12           8.    Facebook allows detailed targeting of advertising toward individuals that
13 have been identified as having an interest in gardening, landscaping or lawn. A user may
14 be identified as having an interest in these topics by having mentioned the topic on their
15 Facebook page, or by having engaged with related content on Facebook.
16           9.    Facebook identifies 49,000,000 people in the United States as having as
17 having an interest in gardening related topics. And 6,500,000 of these people are in the
18 demographic group most likely to purchase Spectracide, men over 45 years of age.
19           10.   I recommend that Facebook ads providing a brief notice that a class has been
20 certified of United States buyers of Spectracide® Concentrate be published in a manner
21 designed to achieve 13 million impressions on Facebook, targeting users identified as
22 interested in gardening, with a particular focus on men over 45 years of age. I estimate
23 that the advertisement will reach 50% of Facebook users in the core demographic of men
24 over 45 years of age with an interest in gardening.
25           11.   Facebook ads can be targeted so that those 13 million impression are spread
26 widely among likely class members, with each members receiving the advertisement
27
28                                                2
29                  Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                               DECLARATION OF GAJAN RETNASABA
30   4240889.1
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 59 of 75 Page ID
                                      #:1437

 1 once, and thus allowing the advertisement to reach 13 million unique users with an
 2 interest in gardening.
 3           12.   Facebook ads appear in the user’s feed, the main part of the website that
 4 displays content from the user’s friends. This prominent placement maximizes the
 5 chances that the user will see and engage with the ad. The ad includes a brief description
 6 of the settlement and a link to the class website where consumers can learn more about
 7 the lawsuit, www.MakesUpToSettlement.com. The ads also give the user the option to
 8 share the ad with either all their Facebook friends or select Facebook users they believe
 9 may be interested in the settlement.
10           NEWSPAPER PUBLICATION OF THE NOTICE
11           13.   USA Today is national newspaper with a circulation of approximately
12 600,000 and a reach of approximately 1,600,000. USA Today demographic overlap many
13 of the Spectracide demographic characteristics. USA Today readers are overwhelmingly
14 men (68%) and the majority are over forty. I recommend publication of notice of
15 settlement in this newspaper that the class has been certified.
16           14.   The newspaper publication will include a summary of the settlement and
17 eligibility criteria. The notice will also direct class members to the dedicated settlement
18 website for further information, including how to file a claim. The notice will also
19 provide directions for receiving a mailed copy of the long-form notice and a claim form.
20           15.   Publication notice will include a summary notice directly in the publication
21 and information on how to receive the long-form notice by telephone or mail request. The
22 publication notice will also have the address of the notice website, which will contain the
23 long-form notice.
24           CLRA NOTICE
25           16.   Section 1781 of the Consumers Legal Remedies Act (CLRA) requires
26 published notice of the settlement in a newspaper of general circulation in the county of
27 the transaction, once a week for four consecutive weeks. Accordingly, I propose
28                                                3
29                  Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                               DECLARATION OF GAJAN RETNASABA
30   4240889.1
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 60 of 75 Page ID
                                      #:1438

 1 publication over four consecutive weeks in Daily Commerce, a newspaper frequently
 2 used for such legal notices in Los Angeles County.
 3           PRESS RELEASE ABOUT THE SETTLEMENT
 4           17.   PR Newswire is a national press release service used by journalists as a
 5 source for news. Press releases sent through PR Newswire often end up as articles in
 6 news media websites such as CNBC.com, MarketWatch.com, Reuters.com,
 7 Yahoo.com and local media affiliates of the major television networks ABC, NBC,
 8 and CBS. The press release will contain information about the class settlement and
 9 the address for the dedicated settlement website. I recommend the publication of a
10 national press release on PR Newswire.
11           18.   I further recommend that the press release be forwarded to several websites
12 and e-mail lists used by members of the public with an interest in making class action
13 claims whenever they are eligible.
14               CAFA NOTICE
15           19.   The Class Action Fairness Act (“CAFA”), 28 U.S.C. Section 1715, requires
16 notice of the proposed settlement be given to state and territory attorney generals.
17 Accordingly, I propose the mailing of a notice with an enclosed CD-ROM containing all
18 the required information under CAFA.
19           DEDICATED SETTLEMENT WEBSITE
20           20.   I recommend the creation of a dedicated Spectracide® Concentraye
21 Settlement website, www.MakesUpToSettlement.com, to provide detailed information
22 to class members, and to enable class members to file claims online. The website will
23 include documents about the case including both the summary and long-form versions of
24 the Judgment Notice, will describe the judgment, describe the process for making claims
25 online and by mail, and give notice that an attorney fee application will be made and
26 describe how class members may obtain a copy of the fee application from the
27 administrator or online, and how they may oppose the application.
28                                                4
29                  Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                               DECLARATION OF GAJAN RETNASABA
30   4240889.1
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 61 of 75 Page ID
                                      #:1439

 1           21.   The website will provide email, phone, and postal contacts for class
 2 members to request further information, hard copies of information, or request help in
 3 the claim filing process. The website will be updated as needed. For class members who
 4 are unwilling or unable to make claims online, the Settlement Notice, in both its long and
 5 summary forms, will be provided via a toll-free telephone number by which class
 6 members can request claim forms be mailed to them.
 7           22.   Monetary claims may be made entirely online with a form where class
 8 members will certify under penalty of perjury to the number of each eligible product they
 9 purchased. The claim form will be secured using 128-bit encryption, which is the
10 commercial standard. Claim data will be stored in a secure database. The website will
11 also allow class members to download claim forms that can be printed and submitted by
12 mail.
13           23.   Class members will able to request payment via a mailed check, or electronic
14 payment methods such as Amazon or PayPal. These electronic payments provide class
15 members with a more convenient ways to receive their funds and reduce disbursement
16 printing and mailing costs, allowing more of the settlement funds to be directed to class
17 members.
18           24.   Opt-out requests may be made online through an automated form on the
19 notice website and may also be made by mail. The website will also allow class members
20 to download an opt-out form that can be printed and submitted by mail.
21           25.   The website will provide email, phone, and postal contacts for class
22 members to request further information, hard copies of information, or request help in
23 the claim filing process. The website will be updated as needed. For class members who
24 are unwilling or unable to make claims online or print a claim form, the website will
25 provide a toll-free telephone number and email address by which class members can
26 request claim forms be mailed to them.
27
28                                                5
29                  Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                               DECLARATION OF GAJAN RETNASABA
30   4240889.1
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 62 of 75 Page ID
                                      #:1440

 1               METHODS      FOR     PREVENTING          PAYMENT        OF     ERRONEOUS,
 2               DUPLICATIVE, AND FRAUDULENT CLAIMS
 3           26.    Erroneous, duplicative, and fraudulent claims will likely be less significant
 4 due to the relatively modest per-person maximum recovery. Nonetheless, I would
 5 undertake several methods of preventing payment of these invalid claims.
 6           27.    To prevent duplication, all online claims would be loaded into an electronic
 7 database. Claims received by mail would be manually entered into the same database. An
 8 algorithm would then be run to identify duplicate entries, including those that are not
 9 exact duplicates, but involve small variations in names or addresses.
10           28.    One type of erroneous claim is an incomplete claim. To the extent possible,
11 the information contained within the incomplete claims will be used to notify the
12 submitter of the incomplete claim. A second type of erroneous claim is one that does not
13 match with a database of United States addresses. These individuals will similarly be
14 contacted and encouraged to resubmit a correct claim.
15           29.    Requiring Settlement Class members to “certify under penalty of perjury
16 under the laws of the United States that the foregoing is true and correct” substantially
17 deters fraud. Fraud can be further reduced by utilizing fraud detection techniques and
18 rejecting fraudulent claims. The claims database will be queried to report signs of fraud
19 such as: (1) multiple online claims made from the same Internet Protocol (“IP”) address;
20 (2) multiple highly similar claims, (3) claims requesting payment be sent to penal
21 institutions; (4) the identification of a location or store of purchase that does not match
22 defendant’s records of its retail customers that sold the products during the class period,
23 and (5.) implementation of captcha technology to prevent automated claims from being
24 submitted through the settlement website.
25
26
27
28                                                 6
29                   Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                                DECLARATION OF GAJAN RETNASABA
30   4240889.1
     Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 63 of 75 Page ID
                                      #:1441

 1           ESTIMATED         COSTS      OF    CLASS      NOTICE       AND      SETTLEMENT
 2           ADMINISTRATION
 3           30.   I estimate that the total cost of class notice and settlement administration in
 4 this case will total $150,000.00. A copy of a quote for the notice and settlement
 5 administration is attached hereto.
 6           I declare under penalty of perjury of the laws of the United States that the foregoing
 7 is true and correct.
 8
 9           Executed on June 3, 2019, in Atlanta, GA.
10
11
12                                                   __________________
                                                        Gajan Retnasaba
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                7
29                  Arthur v. United Industries Co., No. 2:17-cv-06983-CAS-SK
                               DECLARATION OF GAJAN RETNASABA
30   4240889.1
   Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 64 of 75 Page ID
                                    #:1442



                       Graves vs. United Industries (Spectracide) Notice Plan

Notice Procedure
                                                          Quantity              Rate        Total


Media Campaign
 - Targeted Facebook                                   13,000,000          $0.00415    $54,000.00
 - USA Today (National 7 inches x 2 columns)            1 insertion         $10,000    $10,000.00
 - CLRA Notice                                         4 insertions          $1,000        $1,000
 - Press Release (National)                             1 insertion          $1,500        $1,500
   Subtotal                                                                            $66,500.00

Website Setup & Maintenance
 - Design Responsive Website w/ online filing                                           $5,000.00
 - Domain Registration (2 yrs)                                2 yrs         Included            -
 - Maintenance & Updates                                      2 yrs         Included            -
 - Server Space Rental                                        2 yrs         Included            -
   Subtotal                                                                             $5,000.00

Case Management, Opt Out Processing, &
Declaration
 - Case Management                                                          Included      $2,500
 - Opt-Out/Objection Processing                              25 hrs         Included           -
 - Correspondence Processing                                 15 hrs         Included           -
 - Declaration of Notice Procedures                          10 hrs         Included           -
   Subtotal                                                                               $2,500

Sub Total for Notice Procedures                                                          $74,000




                                                 1
  Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 65 of 75 Page ID
                                   #:1443

Telephone Support                                 Quantity      Rate         Total

Automated Call Support
 - Toll Free Phone Line & Setup                              Included      $1,000
 - Script Drafting                                           Included           -
 - Monthly Maintenance Fees                                  Included           -
 - Calls                                            50 hrs   Included           -
 - Long-Form Notice Packet Requests               200 pkts   Included           -

Sub Total for Telephone Support                                            $1,000



Claims Administration                             Quantity      Rate         Total

Process Claims Filed Online / Postal Mail         100,000       $0.10   $10,000.00
 - Processing Claims, Data Entry, & Imaging                  Included            -
 - Processing Deficiencies                                   Included            -
Status Reports                                               Included            -

Sub Total for Claims Administration                                       $10,000



Disbursement                                      Quantity      Rate         Total

Distribution Calculations & Prep                             Included           -
Print / Mail Checks (inc. account fees)            50,000       $1.00     $50,000
Electronic Disbursement (Amazon, Paypal)           50,000       $0.30     $15,000
Distributions Management                                     Included           -
Return Undeliverable Checks                                  Included           -
Reissue Checks                                        100    Included           -
Post Distribution Report                                     Included           -

Sub Total for Disbursement & Tax                                          $65,000

Total Estimated Cost                                                     $150,000




                                              2
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 66 of 75 Page ID
                                 #:1444




                                   EXHIBIT E
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 67 of 75 Page ID
                                 #:1445



  1
  2
  3
  4
  5
  6
                          UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9
      MICHAEL GRAVES, KEITH GREN,                )   Case No. 2:17-cv-06983-CAS-SK
 10   and MICHAEL WHEALEN, on behalf of )
      themselves, all others similarly situated, )
 11   and the general public,                    )   CLASS ACTION
 12                                              )
                                Plaintiffs,      )   [PROPOSED] ORDER
 13         vs.                                  )   GRANTING PLAINTIFF’S
                                                 )
 14                                              )   MOTION FOR PRELIMINARY
 15                                              )   APPROVAL OF CLASS ACTION
                                                 )   SETTLEMENT
 16   UNITED INDUSTRIES                          )
      CORPORATION,                               )
 17                                              )
                                Defendant.       )
 18                                              )
 19                                              )
                                                 )
 20                                              )
                                                 )
 21                                              )
                                                 )
 22                                              )
 23
 24
 25
 26
 27
 28

                                               -1-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 68 of 75 Page ID
                                 #:1446



  1         Plaintiffs Michael Graves, Keith Gren, and Michael Whealen (“Plaintiffs”),
  2   individually and on behalf of the Class defined below, along with Defendant United
  3   Industries Corporation (“UIC”), move this Court for preliminary approval of the
  4   proposed settlement in the above-captioned action. This Court has reviewed and
  5   considered Plaintiffs’ Unopposed Motion for Preliminary Approval and supporting
  6   materials. Now, having fully considered the record and the requirements of law, this
  7   Court orders that the Motion for Preliminary Approval is GRANTED as set forth
  8   below.
  9         IT IS THIS ____ DAY OF ____________, 2019 ORDERED                     that   the
 10   settlement (including all terms of the Settlement Agreement and exhibits thereto) is
 11   hereby PRELIMINARILY APPROVED. The Court further finds and orders as
 12   follows:
 13         1.     The Court has subject matter jurisdiction under 28 U.S.C.
 14   § 1332(d)(2)(A), the Class Action Fairness Act, and venue is proper in this district.
 15         2.     The Court’s exercise of personal jurisdiction over the Plaintiffs’ and
 16   Settlement Class Members’ claims against UIC comports with the Due Process
 17   Clause of the United States Constitution.
 18         3.     The Court finds that the Settlement Agreement is the product of arms-
 19   length negotiation conducted by experienced legal counsel after extensive discovery
 20   and settlement negotiations. The Settlement Agreement is not the result of collusion.
 21         4.     The Court finds that the proceedings that occurred before the Parties
 22   reached the Settlement Agreement gave counsel and the Parties an opportunity to
 23   adequately assess the strengths and weaknesses of their respective positions in this
 24   case, and, therefore, to structure the settlement in a way that adequately accounts for
 25   those strengths and weaknesses.
 26         5.     The Court finds that, subject to the Final Approval hearing, the
 27   Settlement Agreement is fair, reasonable, adequate, and in the best interests of the
 28

                                               -1-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 69 of 75 Page ID
                                 #:1447



  1   Settlement Class. The Court further finds that the settlement falls well within the
  2   range of reason and has no obvious deficiencies.
  3         6.      Because the settlement meets the standards for preliminary approval,
  4   the Court preliminarily approves all terms of the settlement, including the Settlement
  5   Agreement and all of its exhibits.
  6         A.      The Court finds, for settlement purposes only, that all requirements of
  7   Federal Rules of Civil Procedure 23(a), 23(b)(3), and 23(b)(2) have been satisfied.
  8   The Court certifies a Settlement Class of all residents of the United States who, on
  9   or after September 21, 2013 until the [date notice is disseminated] (the "Class
 10   Period"), purchased in any state, for personal or household use and not for resale or
 11   distribution, any of UIC’s herbicide products that are (a) sold under the
 12   “Spectracide®” tradename and (b) are sold in a “concentrate” product form (in other
 13   words, designed to be manually mixed by consumers with water prior to use on
 14   targeted vegetation). Excluded from the Settlement Class are (1) any judicial officer
 15   presiding over the action; (2) the Defendant, its subsidiaries, parent companies,
 16   successors, predecessors, and any entity in which Defendant or its parent has a
 17   controlling interest, and each of their current or former officers, directors, and
 18   employees; (3) legal representatives, successors, or assigns of any such excluded
 19   person; and (4) any person who properly executes and files a timely request for
 20   exclusion.
 21         7.      The Court conditionally certifies the proposed Settlement Class, and
 22   finds that the requirements of Rule 23(a) are satisfied, for settlement purposes only,
 23   as follows:
 24                 a.    Pursuant to Federal Rule of Civil Procedure 23(a)(1), the
 25   members of the Settlement Class are so numerous that joinder of all members is
 26   impracticable.
 27                 b.    Pursuant to Federal Rule of Civil Procedure 23(a)(2), the Court
 28   determines that there are common issues of law and fact for the Settlement Class.

                                               -2-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 70 of 75 Page ID
                                 #:1448



  1                 c.    Pursuant to Federal Rule of Civil Procedure 23(a)(3), the claims
  2   of the Class Representatives are typical of the Settlement Class that they represent.
  3                 d.    Pursuant to Federal Rule of Civil Procedure 23(a)(4), the
  4   Plaintiffs Michael Graves, Keith Gren, and Michael Whealen will fairly and
  5   adequately represent the interests of all members of the Settlement Class. The
  6   interests of Mr. Graves, Mr. Gren, and Mr. Whealen are not antagonistic to those of
  7   the Settlement Class. Mr. Graves, Mr. Gren, and Mr. Whealen are represented by
  8   counsel who are experienced and competent in the prosecution of complex class
  9   action litigation. Accordingly, the Court hereby appoints Plaintiffs Michael Graves,
 10   Keith Gren, and Michael Whealen as Class Representatives for the Settlement Class.
 11         8.      The Court further finds that the requirements of Federal Rules of Civil
 12   Procedure 23(b)(3) and (b)(2) are satisfied, for settlement purposes only, as follows:
 13                 a.    Questions of law and fact common to the members of the
 14   Settlement Class predominate over questions that may affect only individual
 15   members; and
 16                 b.    A class action is superior to all other available methods for the
 17   fair and efficient adjudication of this controversy.
 18         9.      The Court has reviewed the content of the Parties’ proposed Notice
 19   Plan, the long-form and short-form Notices, and the Claim Form and finds that they
 20   satisfy the requirements of Federal Rule of Civil Procedure 23(c)(2), Federal Rule
 21   of Civil Procedure 23(e)(1), and the requirements of the Due Process Clause of the
 22   United States Constitution. Accordingly, the Court approves the Notices and the
 23   Claim Form.
 24         10.     The Court further approves the methods for giving notice of the
 25   settlement to the members of the Settlement Class, as reflected in the Settlement
 26   Agreement and proposed in the Parties’ Joint Motion for Preliminary Approval. In
 27   addition to the Notices, the Court has also reviewed the notice procedures and finds
 28   that the members of the Settlement Class will, thereby, receive the best notice

                                               -3-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 71 of 75 Page ID
                                 #:1449



  1   practicable under the circumstances. The Court also approves payment of the costs
  2   of notice as provided for in the Settlement Agreement. The Court finds that the notice
  3   procedures, carried out with reasonable diligence, will constitute the best notice
  4   practicable under the circumstances and will satisfy the requirements of Federal Rule
  5   of Civil Procedure 23(c)(2), Federal Rule of Civil Procedure 23(e)(1), and the Due
  6   Process Clause of the United States Constitution.
  7         11.    The Court preliminarily finds that the following counsel fairly and
  8   adequately represent the interests of the Settlement Class and hereby appoints the
  9   Law Offices of Ronald A. Marron, APLC as Settlement Class Counsel (“Class
 10   Counsel”) pursuant to Federal Rule of Civil Procedure 23(g).
 11         12.    The Court further approves the appointment of Classaura LLC, or an
 12   equivalent class action administrator identified by the Parties to administer and
 13   oversee, among other things, the processing, handling, reviewing, and approving of
 14   claims made by Claimants; communicating with Claimants; and distributing
 15   payments to Authorized Claimants whose Claim Forms have been accepted and
 16   validated.
 17         13.    The Court directs that pursuant to Federal Rule of Civil Procedure
 18   23(e)(2) a hearing will be held on [____________], 2019, to consider final approval
 19   of the settlement (the “Final Approval Hearing”) including, but not limited to, the
 20   following issues: (a) whether the Settlement Class should be finally certified for
 21   settlement purposes only; (b) the fairness, reasonableness, and adequacy of the
 22   settlement; (c) Class Counsel’s application for an award of attorneys’ fees and costs;
 23   and (d) approval of incentive awards to the Class Representatives. The Final
 24   Approval Hearing may be adjourned by the Court and the Court may address the
 25   matters set out above, including final approval of the settlement, without further
 26   notice to the Settlement Class other than notice that may be posted at the Court and
 27   on the Settlement Website.
 28

                                               -4-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 72 of 75 Page ID
                                 #:1450



  1         14.    Any member of the Settlement Class wishing to object (an “Objector”)
  2   to the proposed settlement and/or be heard at the Final Approval Hearing shall
  3   comply with the following procedures:
  4                a.     To object, a member of the Settlement Class, individually or
  5   through counsel, must file a written objection with the Court, with a copy delivered
  6   to Class Counsel and Defendant’s Counsel at the addresses set forth below:
  7
            Ronald A. Marron
  8         LAW OFFICES OF RONALD A. MARRON
  9         651 Arroyo Drive
            San Diego, CA 92103
 10
            Email: ron@consumersadvocates.com
 11
            Ronie M. Schmelz
 12         TUCKER ELLIS LLP
 13         515 South Flower Street, 42nd Floor
            Los Angeles, CA 90071
 14
            Email: ronie.schmelz@tuckerellis.com
 15
                   b.     A written objection filed with the Court regarding or related to
 16
      the settlement shall contain all of the following information:. (a) a reference, in its
 17
      first sentence, to the Litigation, Graves et al. v. United Industries Corporation, Case
 18
      No. 2:17-cv-06983-CAS-SK; (b) the Objector’s full, legal name, residential address,
 19
      telephone number, and email address (and the Objector’s lawyer’s name, business
 20
      address, telephone number, and email address if objecting through counsel); (c) a
 21
      statement describing the Objector’s membership in the Settlement Class, including
 22
      a verification under oath as to the date, name of the Products purchased, and the
 23
      location and name of the retailer from whom the Objector purchased the Products,
 24
      and /or a receipt reflecting such purchases, and all other information required by the
 25
      Claim Form; (d) a written statement of all grounds for the objection, accompanied
 26
      by any legal support for such objection; (e) copies of any papers, briefs, or other
 27
      documents upon which the objection is based; (f) a list of all persons who will be
 28   called to testify in support of the objection; (g) a statement of whether the Objector
                                               -5-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 73 of 75 Page ID
                                 #:1451



  1   intends to appear at the Final Approval Hearing (note: if the objector intends to
  2   appear at the Final Approval Hearing through counsel, the objection must also state
  3   the identity of all attorneys representing the objector who will appear at the Final
  4   Approval Hearing); (h)     a list of the exhibits that the Objector may offer during the
  5   Final Approval Hearing, along with copies of such exhibits; (i) the objector’s
  6   signature. In addition, Settlement Class Members, if applicable, must include with
  7   their Objection (a) the identity of all counsel who represent the objector, including
  8   former or current counsel who may be entitled to compensation for any reason
  9   related to the objection; (b) a detailed list of any other objections submitted by the
 10   Settlement Class Member, or his/her counsel, to any class actions submitted in any
 11   court, whether state or federal, in the United States in the previous five (5) years.
 12                c.     Any member of the Settlement Class who files and serves a
 13   timely written objection in accordance with this Order may also appear at the Final
 14   Approval Hearing, to the extent permitted by the Court, either in person or through
 15   an attorney hired at the Settlement Class member’s expense, to object to the fairness,
 16   reasonableness, or adequacy of the proposed settlement.
 17         15.    Members of the Settlement Class who elect not to participate in the
 18   settlement (i.e., “opt-out”) must submit a written Request for Exclusion that is
 19   postmarked no later than [____________], 2019.
 20         16.    Any member of the Settlement Class who fails to timely submit a
 21   Request for Exclusion shall be bound by all subsequent proceedings, orders, and the
 22   Final Judgment, even if he or she has a pending, or subsequently initiates, litigation,
 23   arbitration, or any other proceeding against UIC relating to the Released Claims.
 24         17.    In order to participate in the settlement and receive a cash payment from
 25   the Settlement Fund, members of the Settlement Class must properly complete a
 26   Claim Form (online or in paper format) and submit it to the Settlement
 27   Administrator. To be effective, any such Claim Form must be postmarked or
 28   submitted on the Internet at www.MakesUpToSettlement.com no later than

                                               -6-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 74 of 75 Page ID
                                 #:1452



  1   [____________], 2019 and must otherwise comply with the procedures and
  2   instructions set forth in the Claim Form.
  3         18.    The deadlines for key events are as follows:
  4     EVENT                                      DEADLINE
  5     Publishing Notice
  6     Filing of papers in support of Final
  7     Approval      and    Class    Counsel’s
  8     Application for Attorneys’ Fees and
  9     Expenses
 10     Deadline for submitting Claim Forms
 11     Filing an Objection with the Court, or
 12     submitting a Request for Exclusion to
 13     the Settlement Administrator
 14     Filing of response to Objections
 15     Final Approval Hearing
 16         19.    To the extent not otherwise defined herein, all defined terms in this
 17   Order shall have the meaning assigned to them in the Settlement Agreement.
 18         20.    In the event the settlement does not become effective for any reason,
 19   the Parties shall be restored to their respective pre-settlement positions in the action,
 20   including with regard to any agreements concerning tolling and similar agreements,
 21   and the entire Settlement Agreement shall become null and void. Additionally, the
 22   entire amount of the Settlement Fund (to the extent it was deposited) shall be
 23   promptly returned to UIC, with any interest accrued thereon.
 24         21.    Nothing in this Preliminary Approval Order, the Settlement Agreement,
 25   or any documents or statements related thereto (1) is, or may be used as, an
 26   admission of, or evidence of, the validity of any Released Claim, or of any
 27   wrongdoing or liability of UIC, or of the propriety of Class Counsel to maintain the
 28   action as a class action; or (2) is, or may be used, as an admission of, or evidence of,
                                               -7-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
Case 2:17-cv-06983-CAS-SK Document 64-3 Filed 06/03/19 Page 75 of 75 Page ID
                                 #:1453



  1   any fault or omission of UIC in any civil, criminal, or administrative proceeding in
  2   any court, administrative agency, or other tribunal, except that UIC may file the
  3   Settlement Agreement or the Final Judgment in any action that may be brought
  4   against any Released Person in order to support a defense or counterclaim based on
  5   principles of res judicata, collateral estoppel, release, good faith settlement,
  6   judgment bar, reduction, or any other theory of claim preclusion or issue preclusion
  7   or similar defense or counterclaim.
  8         22.    All activity in the action with respect to UIC shall be stayed unless and
  9   until the Settlement Agreement is terminated pursuant to its terms and conditions.
 10         23.    The Court finds that issuance of a preliminary injunction is necessary
 11   and appropriate in aid of the Court’s continuing jurisdiction and authority over the
 12   Action. Pursuant to 28 U.S.C. § 1651(a) and 2283, the Court finds that issuance of
 13   this preliminary injunction is necessary and appropriate in aid of the Court’s
 14   continuing jurisdiction and authority over the Action. Upon final approval of the
 15   Settlement, all Class Members who do not timely and validly exclude themselves
 16   from the Class shall be forever enjoined and barred from asserting any of the matters,
 17   claims, or causes of action released pursuant to the Settlement Agreement against
 18   any of the Released Parties, and any such Class Member shall be deemed to have
 19   forever released any and all such matters, claims, and causes of action against any
 20   of the Released Parties as provided for in the Agreement.
 21         24.    The Court shall retain continuing jurisdiction over the Parties and the
 22   implementation and enforcement of the terms of the Settlement Agreement, and to
 23   assure that all payments and other actions required of any of the Parties by the
 24   Settlement Agreement are properly made or taken.
 25   IT IS SO ORDERED.
 26
 27   DATED_______, 2019                            ___________________________
 28                                                 HON. CHRISTINA A. SNYDER
                                                    United States District Judge
                                               -8-
       Graves, et al. v. United Industries Corporation, Case No. 2:17-cv-06983-CAS-SK
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                                                          OF CLASS ACTION SETTLEMENT
